Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

 

ROYALTY PURCHASE AGREEMENT

 

dated as of March 24, 2015

 

between

 

IMMUNOGEN, INC.,

 

HURRICANE, LLC as Seller

 

and

 

IMMUNITY ROYALTY HOLDINGS, L.P.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

DEFINITIONS

1

 

 

 

 

Section 1.01 Definitions

1

 

 

 

ARTICLE II

 

 

CONTRIBUTION, PURCHASE AND SALE OF THE PURCHASED INTEREST

10

 

 

 

 

Section 2.01 Contribution, Purchase and Sale

10

 

Section 2.02 Transfers and Payments in Respect of the Purchased Interest

11

 

Section 2.03 Purchase Price

12

 

Section 2.04 No Assumed Obligations

12

 

Section 2.05 Excluded Assets

12

 

 

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

13

 

 

 

 

Section 3.01 Organization; Operations of Seller

13

 

Section 3.02 Corporate Authorization

14

 

Section 3.03 Governmental Authorization

14

 

Section 3.04 Ownership

14

 

Section 3.05 Solvency

15

 

Section 3.06 Litigation

15

 

Section 3.07 Compliance with Laws

15

 

Section 3.08 Conflicts

15

 

Section 3.09 Broker’s Fees

16

 

Section 3.10 Patent Rights

16

 

Section 3.11 Regulatory Approval, Manufacturing and Marketing

17

 

Section 3.12 Subordination

18

 

Section 3.13 License Agreement

18

 

Section 3.14 Set-off

19

 

Section 3.15 No Other Representations or Warranties

19

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

19

 

 

 

 

Section 4.01 Organization

20

 

Section 4.02 Authorization

20

 

Section 4.03 Broker’s Fees

20

 

Section 4.04 Conflicts

20

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
CONTINUED

 

 

 

Page

 

Section 4.05 Access to Information

20

 

 

 

ARTICLE V

 

 

COVENANTS

21

 

 

 

Section 5.01 Books and Records

21

 

Section 5.02 Confidentiality; Public Announcement

21

 

Section 5.03 Quarterly Reports

24

 

Section 5.04 Commercially Reasonable Efforts; Further Assurance

25

 

Section 5.05 Remittance to Joint Concentration Account

25

 

Section 5.06 License Agreement

27

 

Section 5.07 Audits

29

 

Section 5.08 Notice

31

 

Section 5.09 Seller Operations

31

 

Section 5.10 Offsets

32

 

Section 5.11 Interest

32

 

Section 5.12 Grant of Rights

32

 

Section 5.13 [***]

33

 

Section 5.14 Purchase Price

33

 

 

 

ARTICLE VI

 

 

THE CLOSING; CONDITIONS TO CLOSING

33

 

 

 

Section 6.01 Closing

33

 

Section 6.02 Conditions Applicable to the Purchaser in Closing

33

 

Section 6.03 Conditions Applicable to Selling Parties in Closing

34

 

 

 

ARTICLE VII

 

 

EXPIRATION; NO-SHOP; TERMINATION

35

 

 

 

Section 7.01 Expiration Date

35

 

Section 7.02 Effect of Expiration

35

 

Section 7.03 No-Shop

35

 

Section 7.04 Termination

36

 

 

 

ARTICLE VIII

 

 

MISCELLANEOUS

36

 

 

 

Section 8.01 Survival

36

 

Section 8.02 Specific Performance

37

 

Section 8.03 Notices

37

 

Section 8.04 Successors and Assigns

38

 

Section 8.05 Indemnification

39

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
CONTINUED

 

 

 

Page

 

Section 8.06 Independent Nature of Relationship

42

 

Section 8.07 Tax

42

 

Section 8.08 Entire Agreement

43

 

Section 8.09 Governing Law; Jurisdiction; Service of Process

44

 

Section 8.10 Severability

44

 

Section 8.11 Counterparts; Effectiveness

44

 

Section 8.12 Amendments; No Waivers

44

 

Section 8.13 Interpretation

45

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

iii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ROYALTY PURCHASE AGREEMENT

 

ROYALTY PURCHASE AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Agreement”) is made and entered into as of March 24, 2015
(referred to herein as “the date of this Agreement”), by and among
ImmunoGen, Inc., a Massachusetts corporation (“ImmunoGen”), Hurricane, LLC, a
Massachusetts limited liability company (the “Seller,” and together with
ImmunoGen, the “Selling Parties”) and Immunity Royalty Holdings, L.P., a
Delaware limited partnership (the “Purchaser”).

 

WHEREAS, immediately prior to the Contribution (as defined below), ImmunoGen had
the right to receive Royalties based on the worldwide net sales of the Product
under the License Agreement;

 

WHEREAS, prior to the Closing (as defined below), ImmunoGen contributed and
assigned to the Seller the Contributed Assets (as defined below); and

 

WHEREAS, the Seller wishes to sell, assign, convey and transfer to the
Purchaser, and the Purchaser wishes to purchase from Seller, the Purchased
Interest, upon and subject to the terms and conditions hereinafter set forth;
and

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                            Definitions.

 

The following terms, as used herein, shall have the following meanings:

 

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person.  For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interests with the power, or the power by contract or otherwise, to direct the
management and policies of such non-corporate entities.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Assigned Rights” means, collectively, the rights of ImmunoGen under or in
respect of the License Agreement with respect to (a) any right to receive
royalty or audit reports, summaries or other information from Genentech; (b) any
right to audit, inspect or otherwise review any of the records of Genentech or
the right to receive any related audit reports; (c) any right to enforce the
Patent Rights against Genentech; (d) any right to disapprove or consent to an
assignment or transfer (by operation of law or otherwise) pursuant to the
License Agreement;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and (e) any right to bring any action, demand, proceeding or claim, in law or in
equity, with respect to the enforcement of (i) any right to receive Royalties
under the License Agreement or (ii) any of the foregoing Assigned Rights.

 

“Audit Report” shall have the meaning set forth in Section 5.07(a).

 

“Bankruptcy Event” shall mean the occurrence of any of the following:

 

(i) Any Selling Party shall commence any case, proceeding or other action
(a) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, relief of debtors or the
like, seeking to have an order for relief entered with respect to such Selling
Party, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its respective debts, or
(b) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any portion of its assets, or such Selling Party
shall make a general assignment for the benefit of its respective creditors; or

 

(ii) there shall be commenced against any Selling Party any case, proceeding or
other action of a nature referred to in clause (i) above which remains
undismissed, or undischarged for a period of thirty (30) calendar days; or

 

(iii) there shall be commenced against any Selling Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against (a) all or any substantial portion of its assets
and/or (b) the Royalties, which results in the entry of an order for any such
relief which shall not have been vacated, discharged, stayed, satisfied or
bonded pending appeal within ten (10) calendar days from the entry thereof; or

 

(iv) Any Selling Party shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above.

 

“Bill of Sale” shall mean the Bill of Sale pursuant to which Seller shall assign
to the Purchaser all of its right, title and interest in and to the Purchased
Interest purchased hereunder, which Bill of Sale shall be substantially in the
form of Exhibit A.

 

“BLA” shall mean a biologic license application or its predecessor application,
a Product License Application, and all amendments and supplements thereto for
regulatory approval by the FDA, as defined under the Public Health Service Act
as such act or regulations thereunder may be amended, supplemented or replaced
from time to time, filed with the FDA in the United States or an equivalent
application filed with a Regulatory Agency in any country outside of the United
States.

 

 Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the Commonwealth of Massachusetts, or any
day on which banking institutions located in the Commonwealth of Massachusetts
or in the state in which the Depositary Bank is located are authorized or
required by law or other governmental action to close.

 

“Closing” shall have the meaning set forth in Section 6.01.

 

“Closing Date” shall mean the date that the Closing occurs.

 

“Combination Product” shall mean any “Combination Product” as such term is
defined in the License Agreement.

 

“Confidential Information” shall mean, as it relates to ImmunoGen, Seller and
their respective Affiliates, the Contributed Assets and the Product, the Patent
Rights, know-how, trade secrets, proprietary technical and business information,
financial data and other like information (including but not limited to ideas,
research and development, knowledge, know-how, patent data, formulas,
schematics, compositions, technical data and results, techniques, inventions
(whether patentable or not), practices, methods, specifications, customer and
supplier lists, sales, pricing and cost information, and business and marketing
plans and proposals), inventory, ideas, algorithms, processes, computer software
programs or applications (in both source code and object code form), client
lists, data, test data and results (including pre-clinical and/or human clinical
testing), analytical and quality control data, manufacturing and tangible or
intangible proprietary information or material, as well as any Evaluation
Material (as defined in the Confidentiality Agreement) and any Notes (as defined
in the Confidentiality Agreement).  For the avoidance of doubt, this Agreement,
the other Transaction Documents and any notices or reports delivered by the
Selling Parties pursuant to this Agreement, including, but not limited to,
Quarterly Reports, shall be deemed to be Confidential Information, and
Confidential Information shall also include the Other Genentech Confidential
Information and the Confidential Information of ImmunoGen or the Seller but
shall specifically exclude the Primary Genentech Confidential Information (the
rights and obligations with respect to the disclosure and use thereof shall be
as set forth in the Confidentiality Agreement).  Confidential Information shall
also include all analyses, compilations, forecasts, studies or other documents
prepared by the Purchaser, the Purchaser’s Affiliates or any of the Purchaser’s
or the Purchaser’s Affiliates’ Representatives that contain, make use of or
otherwise reflect any Confidential Information.

 

“Confidential Information of ImmunoGen or the Seller” shall mean, with respect
to each such item for so long as such item remains Confidential Information, any
Confidential Information provided by ImmunoGen or Seller to the Purchaser
pursuant to this Agreement (including the Transaction Documents, any Quarterly
Reports other than the Quarterly Reports described in clause (i)(A) of such
definition, and all notices, certificates, or other instruments or materials
provided by ImmunoGen or Seller to the Purchaser pursuant to this Agreement)
other than the Primary Genentech Confidential Information and the Other
Genentech Confidential Information.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Confidentiality Agreement” has the meaning set forth in Section 8.08.

 

“Contributed Assets” means, collectively, (a) the Contributed Interest and
(b) the Assigned Rights.

 

“Contributed Interest” means the right to receive one hundred percent (100%) of
the Royalties.

 

“Contribution” has the meaning set forth in Section 2.01(a).

 

“Contribution Agreement” means that certain contribution agreement to be entered
into between ImmunoGen and the Seller substantially in the form of Exhibit B
attached hereto, pursuant to which such parties shall effect the Contribution.

 

“Deposit Accounts” shall mean, collectively, the Joint Concentration Account,
the Purchaser Concentration Account and the Seller Concentration Account, each
established and maintained pursuant to the Deposit Agreement and this Agreement.

 

“Deposit Agreement” shall mean any agreement (including initially that certain
Deposit and Account Control Agreement) entered into by the Depositary Bank, the
Purchaser and the Seller, substantially in the form of Exhibit C attached
hereto, pursuant to which, among other things, the Joint Concentration Account,
the Purchaser Concentration Account and the Seller Concentration Account shall
be established and maintained.

 

“Depositary Bank” shall mean [***] or such other bank or financial institution
approved by each of the Purchaser, ImmunoGen and Seller.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Selling
Parties and Purchaser concurrently with the execution and delivery of this
Agreement.

 

“Dispute” or “Disputes” shall have the meaning set forth in Section 3.10(e).

 

“Dispute Notice” shall have the meaning set forth in Section 5.07(a).

 

“EMEA” shall mean the European Medicines Agency.

 

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.

 

“FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.

 

“Final Report” shall have the meaning set forth in Section 5.07(a).

 

“Genentech” shall mean Genentech, Inc., a Delaware corporation, its Affiliates,
any successor and any assignee of any of its rights or obligations under the
License Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Genentech Consent” shall mean that certain Consent dated as of December 19,
2014 by and between ImmunoGen and Genentech.

 

“Genentech Instruction” shall have meaning set forth in Section 5.05(c).

 

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including each Patent Office, the FDA, the EMEA, or any other government
authority in any country.

 

“ImmunoGen” shall mean ImmunoGen, Inc., a Massachusetts corporation, and its
successors and assigns.

 

“Initial Product Payment Amount” shall mean an amount equal to one hundred
percent (100%) of (i) the Royalties actually received into the Joint
Concentration Account prior to the Stepdown Commencement Date less (ii) any
amounts debited from the Joint Concentration Account in accordance with
Section 5.05(b) (to pay any fees, expenses or charges of the Depositary Bank,
Operating Expenses or for reimbursement of any costs or expenses incurred by the
Selling Parties in taking any of the actions described in Sections 5.06(c),
5.06(f), or 5.06(g)).

 

“Joint Concentration Account” shall mean the deposit account established and
maintained at the Depositary Bank pursuant to the Deposit Agreement and this
Agreement.  The Joint Concentration Account shall be the account into which all
payments of the Royalties are to be remitted as provided herein and the account
from which the Depositary Bank transfers funds into the Purchaser Concentration
Account and the Seller Concentration Account.

 

“Knowledge” shall mean, with respect to a Selling Party, the actual knowledge of
[***].

 

“License Agreement” shall mean the License Agreement between Genentech and
ImmunoGen effective May 2, 2000, and as amended by written amendments executed
by ImmunoGen and Genentech effective as of the following dates: May 3, 2006,
March 11, 2009 and December 18, 2012.

 

“License Party Audit” shall have the meaning set forth in Section 5.07(b).

 

“Lien” shall mean lien, hypothecation, charge, instrument, preference, priority,
security agreement, security interest, mortgage, option, privilege, pledge,
liability, covenant, order, tax, right of recovery, trust or deemed trust
(whether contractual, statutory or otherwise arising) or any encumbrance, right
or claim of any other person of any kind whatsoever whether choate or inchoate,
filed or unfilled, noticed or unnoticed, recorded or unrecorded, contingent or
non-contingent, material or non-material, known or unknown.

 

“Losses” shall mean collectively, any and all damages, losses, judgments,
liabilities, costs and expenses (including reasonable expenses of investigation
and reasonable attorneys’ fees and expenses) in connection with any claim,
demand, action, suit or proceeding.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
validity or enforceability of any of the Transaction Documents, (ii) a material
adverse effect on the ability of any Selling Party to perform any of its
material obligations under any of the Transaction Documents, (iii) a material
adverse effect on the rights or remedies of the Purchaser under any of the
Transaction Documents, (iv) a material adverse effect on the rights of any
Selling Party under the License Agreement or (v) any adverse effect on the
timing, amount or duration of the payments to be made to Purchaser in respect of
the Purchased Interest or the right of the Purchaser to receive such payments.

 

“Net Sales” shall mean “Net Sales” as such term is defined in the License
Agreement.

 

“Neutral Auditors” shall mean such nationally recognized certified public
accounting firm mutually approved by the Selling Parties and Purchaser, which
may not be the Selling Parties’ or Purchaser’s independent registered certified
public accounting firm.

 

“Operating Expenses” means the out-of-pocket expenses incurred by the Seller in
connection with maintaining its existence as a limited liability company,
including applicable franchise taxes and the fees of its independent manager.

 

“Other Genentech Confidential Information” shall mean, with respect to each such
item for so long as such item remains Confidential Information, any Confidential
Information provided by Genentech to ImmunoGen or the Seller under the License
Agreement other than the Primary Genentech Confidential Information.

 

“Patent Office” shall mean the respective patent office, including the U.S.
Patent and Trademark Office and any comparable foreign patent office, for any
Patent Rights.

 

“Patent Rights” shall mean “Licensed Patent Rights” as such term is defined in
the License Agreement, but only to the extent such Licensed Patent Rights are
exclusively owned by ImmunoGen.  Schedule 3.10(a) of the Disclosure Schedules
contains a true and complete list of all of the Patent Rights in existence as of
the date of this Agreement.

 

“Permitted Liens” shall mean any: (a) Liens in favor of Purchaser or its
Affiliates; (b) Liens created, permitted or required by the Transaction
Documents in favor of the Purchaser and its Affiliates and (c) Liens incurred by
the Purchaser after the date of this Agreement.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

 

“Primary Genentech Confidential Information” shall mean, with respect to each
such item for so long as such item remains Confidential Information, (a) the
unredacted License Agreement and (b) the unredacted reports provided by
Genentech to ImmunoGen or the Seller under Section 4.5 of the License Agreement
with respect to the Royalties.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Product” shall mean each of (i) the HER2-targeted antibody-drug conjugate
containing the humanized anti-HER2 IgG1, trastuzumab, covalently linked to the
microtubule inhibitory drug DM1 (a maytansine derivative) via the stable
thioether linker MCC (4-[N-maleimidomethyl] cyclohexane-1-carboxylate) marketed
in the U.S. under the name KADCYLA (ado-trastuzumab emtansine) regardless of the
route of administration and (ii) any Combination Product that contains the
HER2-targeted antibody-drug conjugate described in clause (i) of this
definition.

 

“Purchased Interest” shall mean the right to receive one hundred percent (100%)
of the Royalties, subject to the Reversionary Interest.

 

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

 

“Purchaser Concentration Account” shall mean a segregated account established
for the benefit of the Purchaser and maintained at the Depositary Bank pursuant
to the terms of the Deposit Agreement and this Agreement.  The Purchaser
Concentration Account shall be the account into which the funds first held in
the Joint Concentration Account that are payable to the Purchaser pursuant to
this Agreement are transferred by the Depositary Bank in accordance with the
terms of this Agreement and the Deposit Agreement.

 

“Purchaser Indemnified Party” shall have the meaning set forth in
Section 8.05(a).

 

“Purchase Price” shall be the amount set forth in Section 2.03 which shall be
payable in United States Dollars.

 

“Quarterly Report” shall mean, with respect to the relevant calendar quarter of
Seller, a report (i) (A) that is the unredacted report provided by Genentech to
ImmunoGen or the Seller under Section 4.5 of the License Agreement with respect
to the Royalties paid by Genentech with respect to such quarter or (B) that is a
redacted version of the report provided by Genentech to ImmunoGen or the Seller
under Section 4.5 of the License Agreement with respect to the Royalties paid by
Genentech with respect to such quarter or is another form of report generated by
ImmunoGen or the Seller that, in each case under this clause (B), provides the
same categories of information (including country-by-country information) and
level of detail with respect to the Royalties paid by Genentech with respect to
such quarter and detail for the basis for the calculation of such Royalties as
those reports provided by Genentech under Section 4.5 of the License Agreement
prior to the date of this Agreement and copies of which were provided to the
Purchaser prior to the date of this Agreement and (ii) that, subject to the
confidentiality obligations under Section 5 of the License Agreement, giving
effect to the Genentech Consent, also shows any other amount deposited into the
Joint Concentration Account with respect to such quarter.

 

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals in any country or
other regulation of pharmaceuticals.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Regulatory Approvals” shall mean, collectively, all approved BLAs and approved
supplements thereto and other regulatory approvals, registrations, certificates,
authorizations, permits and supplements thereto, as well as associated materials
(including the product dossier) pursuant to which the Product may be marketed,
sold and distributed in a jurisdiction, issued by the appropriate Regulatory
Agency.

 

“Representatives” has the meaning set forth in Section 5.02(b).

 

“Reversionary Interest” has the meaning set forth in Section 2.02(c).

 

“Royalty” or “Royalties” shall mean, without duplication, one hundred percent
(100%) of (i) all royalties paid, owed, accrued or otherwise payable by
Genentech under Section 4.2 of the License Agreement with respect to Net Sales
of the Product which occur on or after the Royalties Commencement Date, (ii) all
interest paid, owed, accrued or otherwise payable by Genentech with respect to
such royalties pursuant to Section 4.6 of the License Agreement, (iii) all
amounts paid, owed, accrued or otherwise payable by Genentech pursuant to
Section 4.7(c) of the License Agreement (other than amounts for audit costs)
with respect to such royalties, (iv) all amounts paid, owed, accrued or
otherwise payable by either Selling Party pursuant to Section 5.07 (other than
for amounts for audit costs) with respect to such royalties, (v) all amounts
equal to the royalty that would otherwise be payable under Section 4.2 of the
License Agreement on all proceeds (including any damages, monetary awards or
other amounts recovered, whether by judgment or settlement and treating such
proceeds as Net Sales of the Product (provided, that, with respect to any
Combination Product described in clause (ii) of the definition of “Product,” the
portion of such proceeds treated as Net Sales shall be calculated on the same
basis as Net Sales for such Combination Product would be calculated as provided
in Section 4.2.4 of the License Agreement) for purposes of calculating such
royalty) paid, owed, accrued or otherwise payable other than to Genentech of any
suit, proceeding or other legal action taken pursuant to Section 6.4 of the
License Agreement and arising from or related to infringement that results in
reduced sales of the Product occurring on or after the Royalties Commencement
Date (other than amounts awarded or recovered in connection with any judgment or
settlement for reimbursement of the costs and expenses (including attorneys’
fees) of the party bringing such suit or proceeding or taking such other legal
action or for reimbursement of the costs and expenses (including attorneys’
fees), if any, of the other party to the License Agreement in connection with
the prosecution of any such suit, proceeding or other legal action), and
(vi) all proceeds (including any damages, monetary awards or other amounts
recovered, whether by judgment or settlement) paid, owed, accrued or otherwise
payable with respect to any of the foregoing of any suit, proceeding or other
legal action taken to enforce the right to receive any of the foregoing (other
than amounts awarded or recovered in connection with any judgment or settlement
for reimbursement of the costs and expenses (including attorneys’ fees) of the
party bringing such suit or proceeding or taking such other legal action).

 

“Royalties Commencement Date” shall mean January 1, 2015.

 

“Seller” has the meaning set forth in the preamble.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Seller Concentration Account” shall mean a segregated account established and
maintained at the Depositary Bank pursuant to the terms of the Deposit Agreement
and this Agreement.   The Seller Concentration Account shall be the account into
which the funds remaining in the Joint Concentration Account after payment
therefrom of the amounts payable to the Purchaser pursuant to this Agreement are
transferred in accordance with the terms of the Deposit Agreement and this
Agreement.

 

“Seller Indemnified Party” has the meaning set forth in Section 8.05(b).

 

“Seller Organizational Documents” means the certificate of organization of the
Seller dated as of March 24, 2015 and the limited liability company agreement of
the Seller dated as of the date hereof.

 

“Selling Party” has the meaning set forth in the preamble.

 

“Selling Party Representatives” has the meaning set forth in Section 7.03.

 

“Set-off” shall have the meaning set forth in Section 3.14.

 

“Stepdown Commencement Date” has the meaning set forth in Section 2.02(c).

 

“Stepdown Product Payment Amount” shall mean an amount equal to fifteen percent
(15%) of (i) the Royalties actually received into the Joint Concentration
Account on and after the Stepdown Commencement Date less (ii) any amounts
debited from the Joint Concentration Account in accordance with
Section 5.05(b) (to pay any fees, expenses or charges of the Depositary Bank,
Operating Expenses or for reimbursement of any costs or expenses incurred by the
Selling Parties in taking any of the actions described in Section 5.06(c),
5.06(f), or 5.06(g)).

 

“Stepdown Threshold” means the sum of (a) $260,000,000 (or, in the event that
Purchaser receives at least [***] in respect of the Initial Product Payment
Amount with respect to Net Sales of Product occurring on or before [***], then
$235,000,000), (b) the aggregate amount reimbursed to ImmunoGen and/or the
Seller by the Purchaser directly pursuant to Section 5.06(h) because amounts
deposited in the Joint Concentration Account over time are insufficient, in the
first instance, to reimburse ImmunoGen and/or the Seller for Operating Expenses
or costs or expenses incurred by either of them in taking any of the actions
described in Section 5.06(c), 5.06(f) or 5.06(g) and not awarded to or recovered
by the Purchaser as reimbursement for those reimbursed amounts in connection
with any judgment, settlement or other resolution of any of those matters, and
(c) the aggregate costs and expenses (including attorneys’ fees) of the
Purchaser in bringing any suit or proceeding or taking any other legal action to
enforce its rights under this Agreement that are not awarded to or recovered by
the Purchaser as reimbursement of such costs and expenses in connection with any
judgment, settlement or other resolution for any such suit, proceeding or other
legal action.

 

“Subsidiary” or “Subsidiaries” shall mean with respect to any Person (i) any
corporation of which the outstanding capital stock having at least a majority of
votes entitled to be cast in the election of directors under the ordinary
circumstances shall at the time be owned, directly or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

indirectly, by such Person or (ii) any other Person of which at least a majority
voting interest under ordinary circumstances is at the time owned, directly or
indirectly, by such Person.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Bill of
Sale, the Deposit Agreement and the Contribution Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Valid Claim” shall mean “Valid Claim” as such term is defined in the License
Agreement.

 

ARTICLE II
CONTRIBUTION, PURCHASE AND SALE OF THE PURCHASED INTEREST

 

Section 2.01                            Contribution, Purchase and Sale.

 

(a)                                 On or prior to the date of this
Agreement, ImmunoGen shall have contributed, assigned, transferred, conveyed and
granted to the Seller, and the Seller shall have, pursuant to the terms of the
Contribution Agreement, acquired and accepted from ImmunoGen, all of ImmunoGen’s
right, title and interest in and to the Contributed Assets, free and clear of
any and all Liens, other than Permitted Liens (the “Contribution”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, on the Closing Date, the Seller shall sell, contribute, assign,
transfer, convey and grant to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Seller, all of the Seller’s right, title and
interest in and to the Purchased Interest, free and clear of any and all Liens,
other than Permitted Liens.

 

(c)                                  The Selling Parties and the Purchaser
intend and agree that the sale, assignment and transfer of the Purchased
Interest under this Agreement shall be, and is, a true sale by the Seller to the
Purchaser that is absolute and irrevocable and that provides the Purchaser with
the full benefits of ownership of the Purchased Interest, and neither the
Selling Parties nor the Purchaser intends the transactions contemplated
hereunder to be, or for any purpose (including tax purposes) characterized as, a
loan from the Purchaser to Seller or a pledge or security agreement.  Each
Selling Party waives any right to contest or otherwise assert that this
Agreement is other than a true sale by Seller to the Purchaser under applicable
law, which waiver shall be enforceable against the Selling Parties in any
bankruptcy or insolvency proceeding relating to a Selling Party.

 

(d)                                 Each of the Selling Parties hereby consents
to the Purchaser recording and filing, at the Purchaser’s sole cost and expense,
financing statements (and continuation statements with respect to such financing
statements when applicable) meeting the requirements of applicable law in such
manner and in such jurisdictions as are necessary or appropriate to (i) evidence
or perfect (x) the contribution, assignment, transfer, conveyance and grant by
ImmunoGen to the Seller, and the acquisition and acceptance by the Seller from
ImmunoGen, of the Contributed Assets, and (y) the sale, assignment, transfer,
conveyance and grant by the Seller to the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Purchaser, and the purchase, acquisition and acceptance by the Purchaser from
Seller, of the Purchased Interest and (ii) perfect the security interest in the
Purchased Interest granted by the Selling Parties to the Purchaser pursuant to
Section 2.01(f).

 

(e)                                  The Selling Parties intend for the
conveyance to the Purchaser of the Purchased Interest to be reflected on the
Selling Parties’ balance sheets and other financial statements as a sale of the
Purchased Interest to the Purchaser and shall be reflected on the Purchaser’s
balance sheet and other financial statements as a purchase of the Purchased
Interest from Seller.

 

(f)                                   Notwithstanding that the Selling Parties
and the Purchaser expressly intend for the sale, contribution, assignment,
transfer, conveyance and granting of the Purchased Interest to be a true,
complete, absolute and irrevocable sale and assignment, in the event that any
transfer contemplated by this Agreement is held not to be a sale, each of the
Selling Parties hereby assigns, conveys, grants and pledges to the Purchaser, as
security for its obligations created hereunder, a security interest in and to
all of such Selling Party’s right, title and interest in, to and under the
Purchased Interest, whether now owned or hereafter acquired, and any proceeds
(as such term is defined in the UCC) thereof and, solely in such event, this
Agreement shall constitute a security agreement.

 

Section 2.02                            Transfers and Payments in Respect of the
Purchased Interest.

 

The Purchaser shall be entitled to receive the following transfers and payments
in respect of the Purchased Interest, subject to the Reversionary Interest:

 

(a)                                 Prior to the Stepdown Commencement Date,
cash in respect of the Initial Product Payment Amount to be paid to Purchaser
shall be paid to the Joint Concentration Account, which Initial Product Payment
Amount shall be transferred from the Joint Concentration Account into the
Purchaser Concentration Account within [***] Business Days following the
Purchaser’s receipt of the Quarterly Report applicable to the amounts deposited
into the Joint Concentration Account pursuant and subject to Section 5.05.  In
the event Seller or ImmunoGen receives any Royalties directly from Genentech
(i.e. not from the Joint Concentration Account), Seller or ImmunoGen, as the
case may be, shall hold such amounts in trust for the benefit of the Purchaser
and, within [***] Business Days after receipt thereof, deposit such amounts into
the Joint Concentration Account by wire transfer of immediately available funds
and notify the Purchaser of such deposit and provide reasonable details
regarding the Royalties so received by the Seller or ImmunoGen.

 

(b)                                 On and after the Stepdown Commencement Date,
whether prior to or following the occurrence of a Bankruptcy Event, cash in
respect of the Stepdown Product Payment Amount to be paid to Purchaser shall be
paid to the Joint Concentration Account, which Stepdown Product Payment Amount
shall be transferred from the Joint Concentration Account into the Purchaser
Concentration Account within [***] Business Days following the Purchaser’s
receipt of the Quarterly Report applicable to the amounts deposited into the
Joint Concentration Account pursuant and subject to Section 5.05.  In the event
Seller or ImmunoGen receives any Royalties directly from Genentech (i.e. not
from the Joint Concentration Account), Seller or ImmunoGen,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

as the case may be, shall hold such amounts in trust for the benefit of the
Purchaser and, within [***] Business Days after receipt thereof, deposit such
amounts into the Joint Concentration Account by wire transfer of immediately
available funds and notify the Purchaser of such deposit and provide reasonable
details regarding the Royalties so received by the Seller or ImmunoGen.

 

(c)                                  Purchaser shall be entitled to receive the
Stepdown Product Payment Amount once the Purchaser has received aggregate
payments in respect of Royalties from the Initial Product Payment Amount in an
amount equal to the Stepdown Threshold (Seller’s right to the remaining
Royalties, the “Reversionary Interest,” and the date that such Stepdown
Threshold has been met, the “Stepdown Commencement Date”).

 

(d)                                 For avoidance of doubt, the parties
understand and agree that if Genentech fails to pay any Royalties when the
Selling Parties or the Purchaser reasonably believes they are due under the
License Agreement (each such unpaid amount, a “Discrepancy”) whether because of
a disagreement with Genentech as to (i) when, whether or the amount of any
Royalties that are owed or (ii) the amount of any Set-off taken by Genentech,
then the Selling Parties shall not be obligated to pay to the Purchaser or
otherwise compensate or make the Purchaser whole with respect to any such
Discrepancy, but instead the Selling Parties shall use commercially reasonable
efforts to recover such Discrepancy from Genentech as contemplated by Sections
5.06(c), 5.06(f) or 5.06(g), as applicable.  For purposes of clarity, this
Section 2.02(d) shall not limit or otherwise impair the Purchaser’s rights to
indemnification for Losses under Section 8.05.

 

Section 2.03                            Purchase Price.

 

In full consideration for the sale of the Purchased Interest, and subject to the
terms and conditions set forth herein, the Purchaser shall pay to Seller, or its
designee, on the Closing Date, the sum of $200,000,000 (the “Purchase Price”) by
wire transfer to an account designated in writing by Seller.

 

Section 2.04                            No Assumed Obligations.

 

Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Purchaser is acquiring only the Purchased Interest and is not
assuming any liability or obligation of Seller or any of its Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter, whether under the License Agreement or any Transaction Document or
otherwise.  All such liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller or its Affiliates (the “Excluded
Liabilities and Obligations”).

 

Section 2.05                            Excluded Assets.

 

The Purchaser does not, by purchase of the rights granted hereunder or otherwise
pursuant to any of the Transaction Documents, acquire any assets or contract
rights of the Selling Parties under the License Agreement, the Patent Rights or
any other assets of the Selling Parties, other than the Purchased Interest.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

 

Each of the Selling Parties, on a joint and several basis, hereby represents and
warrants to the Purchaser as of the date of this Agreement the following:

 

Section 3.01                            Organization; Operations of Seller.

 

(a)                                 ImmunoGen is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents (except where the failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to result in a Material Adverse Effect).  ImmunoGen is duly qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the failure to do so could reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has all powers and all licenses,
authorizations, consents and approvals required to conduct its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents (except where the failure to have such
licenses, authorizations, consents or approvals could not reasonably be expected
to result in a Material Adverse Effect). The Seller is duly qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the failure to do so could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  The Seller was formed on March 24, 2015,
for the sole purpose of acquiring the Contributed Assets as contemplated by the
Contribution, selling the Purchased Interest to the Purchaser as contemplated
hereby and otherwise performing its obligations under the Transaction
Documents.  The Seller has not been, is not, and will not be engaged, in any
business unrelated to effecting the transactions contemplated by the Transaction
Documents.  The sole assets of the Seller that it has owned or will own consist
exclusively of the Contributed Assets and any rights arising under the
Transaction Documents.  Since the date of the Seller’s formation, the Seller has
not incurred any obligations or liabilities or engaged in any business
activities of any type or kind whatsoever or entered into any agreements or
arrangements with any Person, except as required to execute and deliver the
Transaction Documents and to consummate the transactions contemplated thereby. 
The Seller has no obligations or liabilities, except those incurred in
connection with, and pursuant to the Transaction Documents and the transactions
contemplated thereby. Seller has not and does not intend to make an election to
be treated as other than a disregarded entity for U.S. federal income tax
purposes.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 3.02                            Corporate Authorization.

 

Each Selling Party has all necessary corporate or limited liability company, as
applicable, power and authority to enter into, execute and deliver the
Transaction Documents and to perform all of the obligations to be performed by
it hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder.  The Transaction Documents have been duly authorized,
executed and delivered by each Selling Party and each Transaction Document
constitutes the valid and binding obligation of each Selling Party, enforceable
against each Selling Party in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and general equitable
principles.

 

Section 3.03                            Governmental Authorization.

 

The execution and delivery by each Selling Party of the Transaction Documents,
and the performance by each Selling Party of its obligations hereunder and
thereunder, does not require any notice to, action or consent by, or in respect
of, or filing with, any Governmental Authority.

 

Section 3.04                            Ownership.

 

(a)                                 The Seller is the exclusive owner of the
entire right, title (legal and equitable) and interest in, to and under the
Contributed Assets and has good and valid title thereto, free and clear of all
Liens (other than Permitted Liens), and prior to the Contribution, ImmunoGen was
the exclusive owner of the entire right, title (legal and equitable) and
interest in, to and under the Contributed Assets and had good and valid title
thereto, free and clear of all Liens (other than Permitted Liens).  The
Purchased Interest sold, assigned, transferred, conveyed and granted to the
Purchaser on the Closing Date shall not have been pledged, sold, contributed,
assigned, transferred, conveyed or granted by either Selling Party to any other
Person (other than the Contribution). At the time of the Contribution, ImmunoGen
had full right to contribute, assign, transfer, convey and grant the Contributed
Assets to the Seller, and following the Contribution, the Seller has full right
to sell, contribute, assign, transfer, convey and grant the Purchased Interest
to the Purchaser. Upon the sale, assignment, transfer, conveyance and granting
by the Seller of the Purchased Interest to the Purchaser, the Purchaser shall
acquire good and valid title to the Purchased Interest free and clear of all
Liens, other than Permitted Liens, and immediately after the Closing shall be
the exclusive owner of the Purchased Interest, subject to the Reversionary
Interest.

 

(b)                                 ImmunoGen owns all of the Patent Rights free
and clear of all Liens, other than Permitted Liens and Liens involving licenses
to any of the Patent Rights for products other than the Product that would not
result in a Material Adverse Effect and except as provided in the License
Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 3.05                            Solvency.

 

Assuming consummation of the transactions contemplated by the Transaction
Documents (i) the present fair saleable value of each Selling Party’s assets is
greater than the amount required to pay its debts as they become due, (ii) each
Selling Party does not have unreasonably small capital with which to engage in
its business, and (iii) each Selling Party has not incurred, nor does it have
present plans or intentions to incur, debts or liabilities beyond its ability to
pay such debts or liabilities as they become absolute and matured.

 

Section 3.06                            Litigation.

 

Except as disclosed on Schedule 3.06 of the Disclosure Schedules, there is no
(i) action, suit, arbitration proceeding, claim, investigation or other
proceeding pending or, to the Knowledge of the Selling Parties, threatened,
against the Selling Parties or (ii) any governmental inquiry pending or, to the
Knowledge of the Selling Parties, threatened against the Selling Parties, in
each case with respect to clauses (i) and (ii) above, which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.07                            Compliance with Laws.

 

The Selling Parties (i) are not in violation of, and have not violated, and
(ii) to the Knowledge of the Selling Parties, are not under investigation with
respect to, and have not been threatened to be charged with or been given notice
of any violation of, any law, rule, ordinance or regulation of, or any judgment,
order, writ decree, permit or license granted, issued or entered by, any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.08                            Conflicts.

 

(a)                                 Neither the execution and delivery of this
Agreement or any other Transaction Document nor the performance or consummation
of the transactions contemplated hereby and thereby will:  (i) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, in any respect any provisions of,
that in each case or in the aggregate could reasonably be expected to result in
a Material Adverse Effect, (A) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, in each case to which the Selling Parties or any
of their respective Subsidiaries or any of their respective assets or properties
are subject or bound, or (B) any contract, agreement, commitment or instrument
to which the Selling Parties or any of their respective Subsidiaries is a party
or by which the Selling Parties or any of their respective Subsidiaries or any
of their respective assets or properties is bound or committed, other than those
contracts, agreements, commitments or instruments described in clause
(a)(ii) hereof; (ii) contravene, conflict with, result in a breach or violation
of, constitute a default under, or accelerate the performance provided by, in
any respect any provisions of, any contract, agreement, commitment or instrument
to which Genentech and either of the Selling Parties or any of their respective
Subsidiaries is a party or by which Genentech and either of the Selling Parties
or any of their respective Subsidiaries or any of their respective assets or
properties is bound or committed, including without limitation the License
Agreement; (iii) contravene,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, any provisions of the certificate of
incorporation or by-laws (or other organizational or constitutional documents)
of the Selling Parties or any of their respective Subsidiaries; (iv)  require
any notification to, filing with, or consent (other than the Genentech Consent)
of, any Person or Governmental Authority; (v) give rise to any right of
termination, suspension, cancellation or acceleration of any right or obligation
of the Selling Parties or any of their respective Subsidiaries or any other
Person; or (vi) result in the creation or imposition of any Lien on the
Contributed Assets or the Purchased Interest (other than Permitted Liens).

 

(b)                                 The Selling Parties have not granted, nor
does there exist, any Lien on the License Agreement, the Contributed Assets or
the Purchased Interest (other than Permitted Liens).

 

Section 3.09                            Broker’s Fees.

 

The Selling Parties have not taken any action that would entitle any Person to
any commission or broker’s fee in connection with the transaction contemplated
by the Transaction Documents, except for MTS Health Partners, L.P. which will be
entitled to a fee payable by the Selling Parties.

 

Section 3.10                            Patent Rights.

 

(a)                                 Schedule 3.10(a) of the Disclosure Schedules
sets forth an accurate and complete list of all Patent Rights and, for each of
the patents included in the Patent Rights listed on Schedule 3.10(a) of the
Disclosure Schedules, (i) the countries in which such patents are issued,
(ii) the patent number, and (iii) the expected expiration date of the issued
patents.  Schedule 3.10(a) of the Disclosure Schedules also sets forth, for each
pending patent application included in the Patent Rights listed on Schedule
3.10(a) of the Disclosure Schedules, an accurate and complete list of (i) the
countries in which such patent applications are pending, (ii) the patent
application number or publication number, and (iii) the filing date of the
patent application.

 

(b)                                 To the Selling Parties’ Knowledge, each of
the issued patents included in the Patent Rights is valid and enforceable. 
ImmunoGen is the exclusive owner of each of the Patent Rights.

 

(c)                                  KADCYLA or the “Product” is a “Licensed
Product” as defined in the License Agreement.

 

(d)                                 There are no unpaid maintenance or renewal
fees payable by the Selling Parties to any third party that are currently and
finally overdue for any of the Patent Rights.  No issued Patent Rights have
lapsed or been abandoned, cancelled or expired except in the ordinary course. 
To the Knowledge of the Selling Parties, each individual associated with the
filing and prosecution of the Patent Rights, including the named inventors of
the Patent Rights, has complied in all material respects with all applicable
duties of candor and good faith in dealing with any Patent Office, including any
duty to disclose to any Patent Office all information known

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

to be material to the patentability of each of the Patent Rights, in those
jurisdictions where such duties exist.

 

(e)                                  Except as disclosed on Schedule 3.10(e) of
the Disclosure Schedules, there is no pending or, to the Knowledge of the
Selling Parties, threatened (in writing) opposition, interference,
reexamination, injunction, claim, lawsuit, proceeding, hearing, investigation,
complaint, arbitration, mediation, demand, International Trade Commission
investigation, decree, or any other dispute, disagreement, or claim (each, a
“Dispute” and collectively, the “Disputes”), challenging the legality, validity,
enforceability or ownership of any of the Patent Rights.  Except as disclosed on
Schedule 3.10(e) of the Disclosure Schedules, the Selling Parties have not
received any notice pursuant to Section 6.5 of the License Agreement.

 

(f)                                   Except as disclosed on Schedule 3.10(f) of
the Disclosure Schedules, there is no pending or, to the Knowledge of the
Selling Parties, threatened action, suit, or proceeding, or any investigation or
claim by any Person or Governmental Authority to which the Selling Parties or to
which Genentech is a party that claims that the Patent Rights or the marketing,
sale or distribution of the Product by Genentech pursuant to the License
Agreement do or will infringe on any patent or other intellectual property
rights of any other Person.  The Selling Parties have not received any notice
pursuant to Section 6.3 of the License Agreement.  To the Knowledge of the
Selling Parties, no Person is infringing, misappropriating or making any
unauthorized use of any of the Patent Rights.  There is no pending, or, to the
Knowledge of the Selling Parties, threatened action, suit, or proceeding, or any
investigation or claim (other than claims under the License Agreement), by
either of the Selling Parties against any Person in relation to the Patent
Rights.

 

Section 3.11                            Regulatory Approval, Manufacturing and
Marketing.

 

(a)                                 Genentech has been responsible for the
clinical development of the Product and seeking Regulatory Approval of the
Product under the License Agreement and the Selling Parties have no
responsibility for the development of the Product or seeking Regulatory Approval
of the Product under the License Agreement.

 

(b)                                 To the Knowledge of the Selling Parties,
Genentech has complied with its obligations to develop the Product and seek and
obtain Regulatory Approval for the Product set forth in Section 3.1 of the
License Agreement.  Neither of the Selling Parties has ever attempted to
exercise any remedy against Genentech pursuant to Section 3.1(b) of the License
Agreement.

 

(c)                                  Schedule 3.11(c) of the Disclosure
Schedules sets forth a true and complete copy of the royalty report received
from Genentech by ImmunoGen under Section 4.5 of the License Agreement relating
to Net Sales of the Product through September 30, 2014.

 

(d)                                 Genentech has been, since 2000, and
continues to be, responsible for the manufacturing of the Product under the
License Agreement and the Selling Parties have no responsibility for
manufacturing the Product under the License Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)                                  Genentech has been, and continues to be,
and the Selling Parties are not, responsible for the marketing, promotion, sales
and distribution of the Product under the License Agreement.  To the Knowledge
of the Selling Parties, Genentech has complied with its obligations related to
the marketing, promotion, sales and distribution of the Product set forth in
Section 3.1 of the License Agreement.

 

Section 3.12                            Subordination.

 

The claims and rights of the Purchaser created by any Transaction Document in
and to the Purchased Interest are not subordinated to any creditor of the
Selling Parties or any other Person.

 

Section 3.13                            License Agreement.

 

(a)                                 The Selling Parties have provided to the
Purchaser an accurate and complete copy of the License Agreement and the
Genentech Consent.

 

(b)                                 Each of the License Agreement and the
Genentech Consent is in full force and effect, and immediately following the
Closing, each of the License Agreement and the Genentech Consent will continue
immediately after the Closing in full force and effect, without modification,
and each is, and immediately after the Closing, shall remain, the legal, valid
and binding obligation of each of ImmunoGen, the Seller (to the extent
applicable) and, to the Knowledge of the Selling Parties, Genentech, enforceable
against ImmunoGen, the Seller (to the extent applicable) and, to the Knowledge
of the Selling Parties, Genentech in accordance with its respective terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, the UCC, and general equitable principles.  The execution, delivery
and performance of the License Agreement was and is within the corporate powers
of ImmunoGen and, to the Knowledge of the Selling Parties, Genentech.  The
License Agreement was duly authorized by all necessary action on the part of,
and validly executed and delivered by, ImmunoGen and, to the Knowledge of the
Selling Parties, Genentech.  There is no breach or default, or event which upon
notice or the passage of time, or both, reasonably would be expected to give
rise to any breach or default, in the performance of the License Agreement by
ImmunoGen or the Seller, and, to the Knowledge of the Selling Parties, there is
no breach or default, or event which upon notice or the passage of time, or
both, reasonably would be expected to give rise to any breach or default, in the
performance of the License Agreement by Genentech.

 

(c)                                  The Selling Parties have not received any
written notice from Genentech indicating that Genentech has entered into any
sublicense pursuant to Section 2.2 of the License Agreement (other than to an
Affiliate of Genentech) and, to the Knowledge of the Selling Parties, Genentech
has not entered into any such sublicense.

 

(d)                                 The Selling Parties have not received any
notice from Genentech of any alleged breach or default by either of the Selling
Parties of the License Agreement or of Genentech’s intention to terminate the
License Agreement in whole or in part.  To the Knowledge of the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Selling Parties, ImmunoGen has not received any information from Genentech
regarding [***], whether under the Licensing Agreement or otherwise, other than
information in the public domain and information included in the annual reports
delivered by Genentech to ImmunoGen pursuant to Section 3.2(a) of the License
Agreement prior to the Closing and made available to the Purchaser.

 

(e)                                  Except as provided in the License
Agreement, neither Selling Party is a party to any agreement providing for or
permitting a sharing of, reduction in, deduction or withholding against,
crediting against, or set-off against, and no Person is otherwise entitled to
effect a sharing of, reduction in, deduction or withholding against, crediting
against, or set-off against, the Royalties.

 

Section 3.14                            [***].

 

Except as provided in Section [***] of the License Agreement, Genentech has no
right of [***] Royalties or any other amounts payable under the License
Agreement.  Except as set forth on Schedule 3.14 of the Disclosure Schedules, to
the Knowledge of the Selling Parties, Genentech has not exercised, whether under
the License Agreement or otherwise, and to the Knowledge of the Selling Parties,
Genentech has not had the right to exercise, any [***] Royalties or any other
amounts payable under the License Agreement, including without limitation
pursuant to Section [***] of the License Agreement.  To the Knowledge of the
Selling Parties, all payments required to be paid by Genentech pursuant to the
License Agreement for any period ending on or prior to the date of this
Agreement have been paid in full as and when due free and clear and without any
deduction or set-off for or on account of any taxes (including withholding
taxes) of any nature imposed by any Governmental Authority.

 

Section 3.15                            No Other Representations or Warranties.

 

Except for the representations and warranties contained in this Article III,
neither the Selling Parties nor any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Selling Parties, including any representation or warranty as to the
accuracy or completeness of any information regarding the Purchased Interest,
the Product or the Royalties furnished or made available to Purchaser or its
Representatives (including any information, documents or material delivered to
Purchaser, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of the Product, or any representation or warranty arising from statute
or otherwise in law.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Selling Parties as of the date of
this Agreement the following:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 4.01                            Organization.

 

The Purchaser is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware, and the Purchaser has all
powers and all licenses, authorizations, consents and approvals required to
carry on its business as now conducted.

 

Section 4.02                            Authorization.

 

The Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder.  The Transaction Documents have been duly
authorized, executed and delivered by the Purchaser and each Transaction
Document constitutes the valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and general equitable
principles.

 

Section 4.03                            Broker’s Fees.

 

The Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

 

Section 4.04                            Conflicts.

 

Neither the execution and delivery of this Agreement or any other Transaction
Document nor the performance or consummation of the transactions contemplated
hereby or thereby will:  (i) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respects any provisions of (A) any law, rule or regulation
of any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which the Purchaser or any of its
assets or properties may be subject or bound; or (B) any contract, agreement,
commitment or instrument to which the Purchaser is a party or by which the
Purchaser or any of its assets or properties is bound or committed;
(ii) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of any
organizational or constitutional documents of the Purchaser; or (iii) require
any notification to, filing with, or consent of, any Person or Governmental
Authority.

 

Section 4.05                            Access to Information.

 

The Purchaser acknowledges that it has (i) reviewed the License Agreement and
such other documents and information relating to the Product and (ii) has had
the opportunity to ask such questions of, and to receive answers from,
representatives of the Selling Parties concerning the License Agreement and the
Product, in each case as it deemed necessary to make an informed decision to
purchase the Purchased Interest in accordance with the terms of this Agreement. 
The Purchaser has such knowledge, sophistication and experience in financial and
business matters that it is capable of evaluating the risks and merits of
purchasing the Purchased Interest in accordance with the terms of this
Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE V
COVENANTS

 

The parties covenant and agree as follows:

 

Section 5.01                            Books and Records.

 

(a)                                 As promptly as practicable after receipt by
a Selling Party of notice of any action, claim, investigation or proceeding
(commenced or threatened) relating to the transactions contemplated by any
Transaction Document or the License Agreement, the Selling Parties shall inform
the Purchaser of the receipt of such notice and the substance of such action,
claim, investigation or proceeding and, if in writing, shall furnish the
Purchaser with a copy of such notice and any related materials with respect to
such action, claim, investigation or proceeding (subject to any Selling Party
confidentiality obligations with Persons other than Genentech to the extent any
such notice, related materials and description of the substance of the
applicable action, claim, investigation or proceeding does not reasonably relate
to the Royalties and is subject to such confidentiality obligations).

 

(b)                                 The Selling Parties shall keep and maintain,
or cause to be kept and maintained, full and accurate books of accounts and
records adequate to reflect accurately all Royalties paid and/or payable with
respect to the License Agreement and all deposits made into the applicable
Deposit Accounts.

 

(c)                                  As promptly as practicable after receipt by
the Selling Parties of any material written notice, certificate, offer,
proposal, correspondence, report or other written communication relating
directly to the License Agreement, the Royalties or the Product, the Selling
Parties shall inform the Purchaser of such receipt and the substance contained
therein and, if in writing, shall furnish the Purchaser with a copy of such
notice, certificate, offer, proposal, correspondence, report or other written
communication (subject to any Selling Party confidentiality obligations with
Persons other than Genentech to the extent any such notice, certificate, offer,
proposal, correspondence, report or other written communication does not
reasonably relate to the Royalties and is subject to such confidentiality
obligations).  Notwithstanding anything herein to the contrary, in the event
Genentech provides the Selling Parties with any written communication or
announcement concerning the License Agreement, the Royalties or the Product and
informs the Selling Parties that such written communication or announcement is
intended for subsequent public announcement by Genentech, the Selling Parties
shall not be required to provide the Purchaser with such written communication
or announcement until the earlier of (i) [***] following Genentech’s public
announcement of such written communication or announcement or (ii) [***]
following receipt of such written communication or announcement from Genentech.

 

Section 5.02                            Confidentiality; Public Announcement.

 

(a)                                 Except as expressly authorized in this
Agreement or the other Transaction Documents or except with the prior written
consent of Seller, the Purchaser hereby agrees that (i)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

it will use the Confidential Information solely for the purpose of the
transactions contemplated by this Agreement and the other Transaction Documents
and as necessary in exercising its rights and remedies and performing its
obligations hereunder and thereunder; (ii) it will keep confidential the
Confidential Information; (iii) it will not furnish or disclose to any Person
any Confidential Information; (iv) so long as, with respect to each item, such
item is Confidential Information, and except with respect to internal
communications or private communications with the Purchaser’s Representatives
(as defined below), it will not make use of the trademark, logo, service mark,
trade dress or other mark or symbol identifying or associated with the Product,
any manufacturer, distributor or supplier of the Product, or the Selling Parties
and (v) it shall take the same commercially reasonable steps to protect the
Confidential Information as its takes to protect its own proprietary and
confidential information.  Notwithstanding anything to the contrary set forth in
this Agreement, the parties acknowledge and agree that Confidential Information
shall not include any information to the extent it can be established by
competent written records (A) is, at the time of disclosure, or thereafter
becomes, a part of the public domain or publicly known or available, other than
through any act or omission of the Purchaser in breach of its obligations under
this Section 5.02, (B) was known to the Purchaser at the time of disclosure to
the Purchaser, (C) is, at the time of disclosure, or thereafter becomes, known
to the Purchaser from a source that had a lawful right to disclose such
information to others or (D) was independently developed by the Purchaser
without use or reference to any Confidential Information.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Transaction Document, the Purchaser may,
without the consent of Seller, (i) furnish or disclose Confidential Information
of ImmunoGen or the Seller and Other Genentech Confidential Information to its
or any of its Affiliates’ actual and potential partners, directors, employees,
managers, officers, investors, co-investors, financing parties, bankers,
lenders, advisors, trustees and representatives (“Representatives”) on a
need-to-know basis provided that such Persons shall be informed of the
confidential nature of such information and such Persons shall (Y) with respect
to such Confidential Information of ImmunoGen or the Seller, be under
confidentiality obligations with respect to such information on terms
substantially similar to this Section 5.02 for a period of at least [***] and
(Z) with respect to such Other Genentech Confidential Information, have agreed
in writing to be bound by confidentiality provisions at least as protective as
this Section 5.02, (ii) furnish or disclose Confidential Information of
ImmunoGen or the Seller and Other Genentech Confidential Information to any
potential or actual purchaser, transferee or assignee of all or any portion of
the Purchased Interest to whom the Purchaser is entitled to sell, transfer or
assign the Purchased Interest (or portion thereof) under Section 8.04(d) of this
Agreement provided that such potential or actual purchaser, transferee or
assignee shall be informed of the confidential nature of such information and
such potential or actual purchaser, transferee or assignee shall (Y) with
respect to such Confidential Information of ImmunoGen or the Seller, be under
confidentiality obligations with respect to such information on terms
substantially similar to this Section 5.02 for a period of at least [***] and
(Z) with respect to such Other Genentech Confidential Information, have agreed
in writing to be bound by confidentiality provisions at least as protective as
this Section 5.02 and (iii) include disclosure of the Purchase Price and the
amount and nature of the Royalties in the footnotes to the Purchaser’s or any of
its Affiliates’ financial statements, to the extent so required by the
Purchaser’s

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

independent accountants, or include comparable disclosure in the Purchaser’s or
any of its Affiliates’ unaudited quarterly financial statements provided that
the recipients of such financial statements shall be under confidentiality
obligations with respect to such information.  Each party hereby acknowledges
that the United States federal and state securities laws prohibit any Person
that has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.

 

(c)                                  In the event that the Purchaser, its
Affiliates or their respective Representatives are required by applicable law or
legal or judicial process (including by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to furnish
or disclose any portion of the Confidential Information, the Purchaser shall, to
the extent legally permitted, provide the Seller, as promptly as practicable,
with written notice of the existence of, and terms and circumstances relating
to, such requirement, so that the Seller may seek a protective order or other
appropriate remedy (and, if the Seller seeks such an order, the Purchaser, such
Affiliates or such Representatives, as the case may be, shall provide, at the
Seller’s expense, such cooperation as Seller shall reasonably require).  Subject
to the foregoing, the Purchaser, such Affiliates or such Representatives, as the
case may be, may disclose that portion (and only that portion) of the
Confidential Information that is legally required to be disclosed; provided,
however, that the Purchaser, such Affiliates or such Representatives, as the
case may be, shall exercise reasonable efforts (at the Seller’s expense) to
obtain reliable assurance that confidential treatment will be accorded any such
Confidential Information disclosed.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement or any of the other Transaction Documents, the
Purchaser may disclose the Confidential Information, including this Agreement,
the other Transaction Documents and the terms and conditions hereof and thereof,
to the extent necessary in connection with the enforcement of its rights and
remedies hereunder or thereunder or as required to perfect the Purchaser’s
rights hereunder or thereunder; provided that, the Purchaser shall only disclose
that portion of the Confidential Information that its counsel advises that it is
legally required to disclose and is necessary to disclose to enforce or perfect
its rights and remedies hereunder and thereunder, and will exercise commercially
reasonable efforts to ensure that confidential treatment will be accorded to
that portion of the Confidential Information that is being disclosed, including
requesting confidential treatment of information in the Transaction Documents
(for purposes of clarity, the Purchaser shall not be required to seek
confidential treatment with respect to any financing statements permitted under
Section 2.01(d), but the forms of such initial financing statements will be
provided to the Selling Parties for approval prior to filing, which shall not be
unreasonably withheld).  In any such event, Purchaser will not oppose action by
Seller to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information so
disclosed.

 

(e)                                  Subject to Section 5.02(b), the Purchaser
shall not, and shall cause its Affiliates not to, without the prior written
consent of the Selling Parties, issue any press release or make

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

any other public disclosure with respect to the transactions contemplated by
this Agreement or any other Transaction Document while such information remains
Confidential Information, except if and to the extent that any such release or
disclosure is required by applicable law or by any Governmental Authority of
competent jurisdiction, in which case, Purchaser or its Affiliates, as the case
may be, shall use commercially reasonable efforts to consult in good faith with
the Selling Parties regarding the form and content thereof before issuing such
press release or making such public announcement.  The Selling Parties shall
not, and shall cause their Affiliates and Representatives not to, reference the
name of the Purchaser, its Affiliates or any of their respective Representatives
in any press release or any other public disclosure with respect to the
transactions contemplated by this Agreement or any other Transaction Document
while such information remains Confidential Information, except that the name of
the Purchaser may be shown to the extent that a copy of this Agreement is filed
by ImmunoGen with the Securities and Exchange Commission as part of any of
ImmunoGen’s periodic filings under the Securities and Exchange Act of 1934, as
amended, and also in the exhibit index included in that periodic filing that
includes the copy of this Agreement.

 

(f)                                   Following the Closing, ImmunoGen and the
Seller shall use commercially reasonable efforts (which for the avoidance of
doubt shall not require ImmunoGen or the Seller to pay any amounts to Genentech
or otherwise incur any monetary obligation to Genentech or to alter any of the
financial terms of the License Agreement) to obtain Genentech’s consent to allow
the Purchaser to provide the Primary Genentech Confidential Information to any
potential or actual purchaser, transferee or assignee of all or any portion of
the Purchased Interest to whom the Purchaser is entitled to sell, transfer or
assign the Purchased Interest (or portion thereof) under Section 8.04(d) of this
Agreement, on terms to be agreed between ImmunoGen and the Seller (in
consultation with the Purchaser) and Genentech.  Each of ImmunoGen and the
Seller also hereby agree that, notwithstanding anything to the contrary set
forth in this Agreement and the Confidentiality Agreement, upon receipt of a
consent from Genentech to the effect as described in the immediately preceding
sentence, the Purchaser shall be entitled under this Agreement and the
Confidentiality Agreement, without obtaining any consent from ImmunoGen or the
Seller, to provide such Primary Genentech Confidential Information to any such
potential or actual purchaser, transferee, or assignee to the extent permitted
by the consent received from Genentech pursuant to this Section 5.02(f).

 

(g)                                  The confidentiality provisions set forth in
this Section 5.02 supersede the provisions of the Confidentiality Agreement in
all respects other than with respect to the Primary Genentech Confidential
Information, with respect to which the Confidentiality Agreement shall govern in
all respects and this Section 5.02 shall be of no force and effect.

 

Section 5.03                            Quarterly Reports.

 

The Selling Parties shall, within [***] Business Days following the receipt by
the Selling Parties of the reports required under Section 4.5(a) of the License
Agreement, deliver to the Purchaser a Quarterly Report for such quarter.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 5.04                            Commercially Reasonable Efforts; Further
Assurance.

 

(a)                                 Subject to the terms and conditions of this
Agreement, each party hereto will use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary under applicable laws and regulations to consummate the
transactions contemplated by any Transaction Document.  The Purchaser and the
Selling Parties agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
in order to consummate or implement expeditiously the transactions contemplated
by any Transaction Document and to vest in the Purchaser good, valid and
marketable rights and interests in and to the Purchased Interest free and clear
of all Liens, other than Permitted Liens.  Notwithstanding the foregoing,
(i) the Selling Parties shall not be obligated to seek an amendment to the
License Agreement, and (ii) the License Agreement shall be subject to
Section 5.06 in lieu of this Section 5.04.

 

(b)                                      The Selling Parties and the Purchaser
shall cooperate and provide assistance as reasonably requested by the other
party and at the other party’s expense in connection with any litigation,
arbitration or other proceeding (whether threatened, existing, initiated, or
contemplated prior to, on or after the date hereof) to which the other party
hereto or any of its officers, directors, shareholders, members, partners,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the Purchased Interest or the transactions described herein or therein, but in
all cases excluding any litigation brought by the Selling Parties against the
Purchaser or brought by the Purchaser against the Selling Parties.

 

Section 5.05                            Remittance to Joint Concentration
Account.

 

(a)                                 As required by Section 6.02(b) hereof, the
parties hereto shall enter into a Deposit Agreement, substantially in the form
of Exhibit C attached hereto, which will provide for, among other things, the
establishment and maintenance of the Joint Concentration Account, the Purchaser
Concentration Account and the Seller Concentration Account in accordance with
the terms herein and therein.  The Purchaser Concentration Account shall be held
solely for the benefit of the Purchaser, but shall be subject to the terms and
conditions of the Transaction Documents.  Funds deposited into the Joint
Concentration Account shall be treated as provided in the Deposit Agreement. 
The Purchaser shall have immediate and full access to and control of any funds
held in the Purchaser Concentration Account and such funds shall not be subject
to any conditions or restrictions whatsoever other than those of the Depositary
Bank.  After the amounts payable to the Purchaser under Section 2.02 are
transferred to the Purchaser Concentration Account, as provided in the Deposit
Agreement, the amounts remaining in the Joint Concentration Account shall then
be transferred to the Seller Concentration Account.  Seller shall have immediate
and full access to and control of any funds held in the Seller Concentration
Account and such funds shall not be subject to any conditions or restrictions
whatsoever other than those of the Depositary Bank.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 All fees, expenses and charges owing to the
Depositary Bank pursuant to the terms of the Deposit Agreement shall be paid to
the Depositary Bank from the Joint Concentration Account prior to transfer of
any amounts from the Joint Concentration Account to either the Purchaser
Concentration Account or the Seller Concentration Account, by debiting such fee,
expense or charge from the Joint Concentration Account.  All Operating Expenses
and costs and expenses incurred by the Selling Parties that are reimbursable
pursuant to Section 5.06(h) (for reimbursement of any costs or expenses incurred
by Selling Parties in taking any of the actions described in Sections 5.06(c),
5.06(f), or 5.06(g)) of this Agreement shall be paid to the Seller Concentration
Account from the Joint Concentration Account prior to transfer of any amounts
from the Joint Concentration Account to either the Purchaser Concentration
Account or the Seller Concentration Account by debiting such costs or expenses
from the Joint Concentration Account.

 

(c)                                  At all times as Royalties are payable under
the License Agreement, the Selling Parties shall instruct and use commercially
reasonable efforts to cause Genentech to pay directly into the Joint
Concentration Account all Royalties payable by Genentech, and within ten
(10) Business Days after the Closing Date, ImmunoGen shall send the letter
attached hereto as Exhibit E to Genentech (the “Genentech Instruction”). 
Without in any way limiting the foregoing, commencing on the Closing Date and at
any time thereafter, any and all Royalties received by the Selling Parties shall
be held in trust for the benefit of the Purchaser and directed into the Joint
Concentration Account within [***] Business Days of the Selling Parties’ receipt
thereof, and the Selling Parties shall notify the Purchaser of such deposit and
provide reasonable details regarding the Royalties so received by the Selling
Parties.

 

(d)                                 Neither party hereto shall have any right to
terminate the Depositary Bank without the other party’s prior written consent. 
Any such consent, which the other party may grant or withhold in its discretion,
shall be subject to the satisfaction of each of the following conditions to the
satisfaction of the other party:

 

(1)                                 the successor Depositary Bank shall be
reasonably acceptable to the other party;

 

(2)                                 the Purchaser and Seller and the successor
Depositary Bank shall have entered into an agreement substantially in the form
of the Deposit Agreement attached hereto as Exhibit C;

 

(3)                                 all funds and items in the accounts subject
to the Deposit Agreement to be terminated shall be transferred to the new
accounts held at the successor Depositary Bank prior to the termination of the
then existing Depositary Bank; and

 

(4)                                 the Purchaser shall have received written
evidence that Genentech has been instructed to remit all future Royalties to the
new Joint Concentration Account held at the successor Depositary Bank.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 5.06                            License Agreement.

 

(a)                                 Except as discussed amongst the parties as
set forth in a communication from the Selling Parties’ counsel to Purchaser’s
counsel dated March 23, 2015 identified by the caption “Section 5.06(a) and
(g) Disclosures”, the Selling Parties shall not (i) forgive, release or
compromise any Royalty owed under the License Agreement, (ii) waive, amend,
cancel or terminate, or exercise or fail to exercise as provided in
Sections 5.06(c) and (g) hereof, any of their material rights constituting or
involving the right to receive the Royalties, or (iii) amend, modify, restate,
cancel, supplement, terminate or waive any provision of the Genentech Consent,
the Genentech Instruction or the License Agreement, or grant any consent under
the Genentech Consent or the License Agreement, or agree to do any of the
foregoing, including entering into any agreement with Genentech under the
provisions of such License Agreement, unless any such action would reasonably be
expected not to have a Material Adverse Effect.

 

(b)                                 ImmunoGen and the Seller (if applicable)
shall timely and fully perform and comply with each of its duties and
obligations under the License Agreement.

 

(c)                                  If, during the term of this
Agreement, ImmunoGen or the Seller learns of any actual, alleged or threatened
infringement by any Person of any of the Patent Rights insofar as they relate to
the Product, ImmunoGen or the Seller, as applicable, shall promptly notify the
Purchaser and provide the Purchaser with available evidence of such
infringement.  ImmunoGen shall consult with the Purchaser and may, and, prior to
the Stepdown Commencement Date, if requested in writing by the Purchaser shall,
proceed, in consultation with the Purchaser, to institute a suit, action or
other proceeding and to use its commercially reasonable efforts to enforce the
Patent Rights (but only insofar as they relate to the Product) and to exercise
such rights and remedies relating to such suit, action or proceeding as shall be
available to ImmunoGen under applicable laws, rules and regulations or under
principles of equity, unless ImmunoGen (in consultation with Purchaser) and
Genentech determine that Genentech (and not ImmunoGen) will institute a suit,
action or other proceeding to enforce the Patent Rights (but only insofar as
they relate to the Product) and exercise such rights and remedies relating to
such suit, action or proceeding as shall be available under applicable laws,
rules and regulations or under principles of equity.  If, during the term of
this Agreement, ImmunoGen or the Seller learns of any claim by any Person that
is subject to Section 6.5 of the License Agreement, ImmunoGen or the Seller, as
applicable, shall promptly notify the Purchaser, provide the Purchaser with
available information relating to such claim, and consult with the Purchaser
regarding the appropriate response to such claim.  If, pursuant to Section 6.5
of the License Agreement, ImmunoGen shall have the right to defend against such
claim, then ImmunoGen may, and, prior to the Stepdown Commencement Date, if
requested in writing by the Purchaser shall, proceed, in consultation with the
Purchaser, to defend the Patent Rights and to exercise such rights and remedies
relating to such claim as shall be available to ImmunoGen under applicable laws,
rules and regulations or under principles of equity, unless ImmunoGen (in
consultation with Purchaser) and Genentech determine that Genentech (and not
ImmunoGen) will institute a suit, action or other proceeding to defend (or take
appropriate action to defend) the Patent Rights and exercise such rights and
remedies relating to such suit, action or proceeding or other defense as shall
be available under applicable laws, rules and regulations or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

under principles of equity.  In connection with any such suit, action, other
proceeding or defense, prior to the Stepdown Commencement Date, ImmunoGen shall
employ such counsel as ImmunoGen may recommend (as long as reasonably acceptable
to Purchaser).

 

(d)                                 ImmunoGen shall prosecute and maintain in
full force and effect all patents and pending patent applications included in
the Patent Rights, except where the failure to do so would not reasonably be
likely to result in a Material Adverse Effect.

 

(e)                                  The Selling Parties shall as promptly as
practicable provide to the Purchaser copies of any material reports or other
information prepared by Genentech either has received pursuant to the License
Agreement or hereunder that has not been previously provided to the Purchaser by
the Selling Parties or any other Person (subject to the confidentiality
obligations under Section 5 of the License Agreement, giving effect to the
Genentech Consent).

 

(f)                                   As promptly as practicable after receiving
written or oral notice from Genentech, (A) terminating the License Agreement, or
(B) alleging any material breach of or default under the License Agreement by
ImmunoGen or the Seller (if applicable), the Selling Parties shall (x) give a
written notice to the Purchaser describing in reasonable detail the relevant
breach or default, including a copy of any written notice received from
Genentech, subject to the confidentiality obligations under Section 5 of the
License Agreement, giving effect to the Genentech Consent, and, in the case of
any breach or default or alleged breach or default by ImmunoGen or the Seller
(if applicable), ImmunoGen or the Seller (if applicable) shall consult with the
Purchaser as to any action ImmunoGen or the Seller (if applicable) proposes to
take to dispute or correct such alleged breach or default and (y) take
commercially reasonable efforts (including, prior to the Stepdown Commencement
Date, at the direction of the Purchaser) to either (i) dispute such breach or
default, (ii) cure as promptly as practicable such breach or default, or
(iii) otherwise resolve such dispute.  In connection with any such dispute prior
to the Stepdown Commencement Date, ImmunoGen or the Seller (if applicable) shall
employ such counsel as the Purchaser may recommend (as long as such counsel is
reasonably acceptable to ImmunoGen or the Seller (if applicable)).

 

(g)                                  Except as discussed amongst the parties as
set forth in a communication from the Selling Parties’ counsel to Purchaser’s
counsel dated March 23, 2015 identified by the caption “Section 5.06(a) and
(g) Disclosures”, as promptly as practicable after becoming aware of any
threatened or actual breach of or default under the License Agreement by
Genentech that could reasonably be expected to result in a Material Adverse
Effect, ImmunoGen or the Seller, as applicable, (i) shall consult with the
Purchaser as to ImmunoGen’s or the Seller’s response to such threatened or
actual breach or default, including giving a written notice to the Purchaser
describing in reasonable detail the relevant breach or default and any action
ImmunoGen or Seller proposes to take as a possible response, together with a
copy of any written notice that Seller proposes to send to Genentech, and
(ii) use commercially reasonable efforts (including, prior to the Stepdown
Commencement Date, at the direction of the Purchaser) to enforce its rights and
remedies thereunder.  In connection with any such response and enforcement of
rights and remedies under the License Agreement prior to the Stepdown
Commencement Date, ImmunoGen or the Seller (if applicable) shall employ such
counsel as the Purchaser may

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

recommend (as long as such counsel is reasonably acceptable to ImmunoGen or the
Seller (if applicable)).

 

(h)                                 The Joint Concentration Account shall, in
the first instance, be the source for reimbursement of Operating Expenses and
ImmunoGen’s and/or the Seller’s costs and expenses incurred by them in taking
any of the actions described in Sections 5.06(c), 5.06(f) or 5.06(g) as provided
for in Section 5.05(b).  In the event that amounts deposited in the Joint
Concentration Account over time are insufficient, in the first instance, to
reimburse ImmunoGen and/or the Seller for any such Operating Expenses and costs
and expenses, then, prior to the Stepdown Commencement Date, the Purchaser shall
reimburse ImmunoGen and/or Seller for one hundred percent (100%) of any such
remaining Operating Expenses, costs and expenses (after giving effect to
reimbursement from the Joint Concentration Account) and, on and after the
Stepdown Commencement Date, the Purchaser shall reimburse ImmunoGen and/or
Seller for fifteen percent (15%) of any such remaining Operating Expenses and
costs and expenses (after giving effect to reimbursement from the Joint
Concentration Account).

 

Section 5.07                            Audits.

 

(a)                                 The Purchaser shall have the right to audit,
through an independent certified public accountant selected by the Purchaser and
reasonably acceptable to the Selling Parties, those accounts and records of the
Selling Parties relevant to any Quarterly Reports described in clause (i)(B) of
the definition of “Quarterly Report” or that include information described in
clause (ii) of such definition as may be reasonably necessary to verify the
accuracy of the amounts transferred from the Joint Concentration Account to the
Purchaser Concentration Account based on information included in such Quarterly
Reports for any or all of [***] prior to the audit (provided, however, that,
prior to conducting any such audit, such accounting firm shall have entered into
a confidentiality agreement in form and substance reasonably satisfactory to the
Selling Parties).  Such audits will occur during normal business hours and no
more than once per [***].  The Purchaser’s independent certified public
accountant will keep confidential all information obtained during such audit and
will report to the Purchaser only the actual amount transferred from the Joint
Concentration Account to the Purchaser Concentration Account based on
information included in the applicable Quarterly Reports and the resulting
discrepancy, if any, between that amount and the amounts in respect of the
Purchased Interest that should have been transferred from the Joint
Concentration Account to the Purchaser Concentration Account during the [***] in
question and the details of any discrepancies (the “Audit Report”).

 

The Purchaser shall be solely responsible for all the expenses of any audit,
unless the Audit Report shows any discrepancy where funds transferred from the
Joint Concentration Account to the Purchaser Concentration Account based on
information included in the applicable Quarterly Reports were less by [***] or
more than such funds should have been for any of [***] then being reviewed.  If
the Audit Report shows any such discrepancy, the Selling Parties shall be
responsible for the reasonable expenses incurred by the Purchaser for the
independent certified public accountant’s services.  The Selling Parties shall
otherwise also be responsible for the amounts of any discrepancy shown by the
Audit Report for any of [***] then being reviewed between the amount of funds
transferred from the Joint Concentration Account to the Purchaser

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Concentration Account based on information included in the applicable Quarterly
Reports and what those funds should have been.  Any payment owed by Selling
Parties to the Purchaser as a result of the audit shall be made within [***]
Business Days of the receipt of the independent certified public accountant’s
report by the Purchaser.

 

Within [***] Business Days of the receipt of the Audit Report, Purchaser shall
provide such Audit Report to the Selling Parties. The Selling Parties shall have
[***] Business Days from receipt of the Audit Report to provide written notice
to Purchaser that they dispute the Audit Report (a “Dispute Notice”). If the
Selling Parties do not timely deliver a Dispute Notice to Purchaser or if the
Selling Parties notify Purchaser that they do not object to the Audit Report,
the Audit Report shall be final and binding on all parties.

 

If the Selling Parties timely deliver a Dispute Notice to Purchaser, the Selling
Parties and Purchaser will use their respective commercially reasonable efforts
to resolve any disagreements as to the discrepancies set forth in the Audit
Report, but if they do not obtain a final resolution within [***] calendar days
after Purchaser’s receipt of the Dispute Notice, then all amounts remaining in
dispute shall be submitted to the Neutral Auditors; provided, however, to the
extent agreed upon by each of the Selling Parties and Purchaser, the [***]
calendar day period set forth in this sentence may be extended for up to an
additional [***] calendar days. The Selling Parties and Purchaser will direct
the Neutral Auditors to render a determination within [***] calendar days of its
engagement and the Selling Parties and Purchaser will cooperate with the Neutral
Auditors during their engagement. The Neutral Auditors will consider only those
items and amounts set forth in the Dispute Notice which the Selling Parties and
Purchaser are unable to resolve. Each of the Selling Parties and Purchaser shall
be entitled to make a presentation to the Neutral Auditors regarding the items
and amounts that they are unable to resolve. In making its determination, the
Neutral Auditors shall not assign any value with respect to a disputed amount
that is greater than the highest value for such amount claimed by either the
Selling Parties or Purchaser or that is less than the lowest value for such
amount claimed by either the Selling Parties or Purchaser. The determination of
the Neutral Auditors (the “Final Report”) will be conclusive and binding upon
the Selling Parties and Purchaser, absent fraud (by any party) or manifest
error. The costs of the Neutral Auditors shall be borne by the party whose
determination of the discrepancy (as set forth in the Audit Report, for
Purchaser, or in the Dispute Notice, for the Selling Parties) was farthest from
the determination of the Final Report, or equally by the Selling Parties, on the
one hand, and Purchaser, on the other hand, if the determination of the Final
Report is equidistant between the determinations of the parties.

 

(b)                                 To the extent ImmunoGen or Seller has the
right to perform or cause to be performed inspections or audits under the
License Agreement regarding payments payable and/or paid to the Selling Parties
thereunder (each, a “License Party Audit”), ImmunoGen or Seller, as the case may
be, shall, at the reasonable request of the Purchaser (such request not to be
made more frequently than once every [***]), use commercially reasonable efforts
to cause a License Party Audit to be performed as promptly as practicable in
accordance with the terms of the License Agreement.  In conducting a License
Party Audit at the request of the Purchaser, subject to the terms of the License
Agreement, ImmunoGen or Seller, as the case may be, shall engage a nationally
recognized certified public accountant selected by the Purchaser (which shall

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

not be the Purchaser’s independent registered certified public accounting firm)
and reasonably acceptable to the Selling Parties.  As promptly as practicable
after completion of any License Party Audit (whether or not requested by the
Purchaser), ImmunoGen shall deliver to the Purchaser an audit report summarizing
the results of such License Party Audit (subject to the confidentiality
obligations under Section 5 of the License Agreement, giving effect to the
Genentech Consent).  In the event that Purchaser requests a License Party Audit,
all of the expenses of any such License Party Audit (including, without
limitation, the fees and expenses of the independent public accounting firm)
that would otherwise be borne by ImmunoGen or Seller, as the case may be,
pursuant to the License Agreement shall instead be borne (as such expenses are
incurred) by Purchaser, provided that any reimbursement by Genentech of the
expenses of the License Party Audit shall belong to Purchaser.

 

Section 5.08                            Notice.

 

The Selling Parties shall provide the Purchaser with written notice as promptly
as practicable (and in any event within five (5) Business Days) after becoming
aware of any of the following:

 

(1)                                 the occurrence of a Bankruptcy Event;

 

(2)                                 any material breach or default by the
Selling Parties of any covenant, agreement or other provision of this Agreement
or any other Transaction Document; or

 

(3)                                 any representation or warranty made by the
Selling Parties in any of the Transaction Documents or in any certificate
delivered to the Purchaser pursuant hereto shall prove to be untrue, inaccurate
or incomplete in any material respect on the date as of which made.

 

with, in the case of clause (1) above, a copy to the Depositary Bank.  In the
event the Purchaser has actual notice of the occurrence of a Bankruptcy Event,
it shall be entitled to give written notice thereof to the Depositary Bank,
provided it concurrently delivers a copy thereof to the Selling Parties.

 

Section 5.09                            Seller Operations.

 

The Seller was formed solely for the purpose of owning the Contributed Assets
and the transfer of the Purchased Interest to the Purchaser pursuant hereto and
shall not engage in any business or other activity not expressly contemplated by
the Transaction Documents.  Except as permitted under Section 8.04, all of the
equity interests in Seller have at all times been, and shall always be, owned,
directly or indirectly, by ImmunoGen.  The Seller will not acquire or otherwise
possess any assets or incur any liabilities, Liens (other than Permitted Liens)
or other obligations (contractual or otherwise) except in connection with the
performance of its obligations under the Transaction Documents or resulting out
of the ownership of the Contributed Assets that are not the Purchased Interest. 
The Seller will at all times remain in

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

existence as a limited liability company separate and distinct from ImmunoGen or
any other Person and will not consent to or enter into any agreement or contract
with respect to reorganization, merger, recapitalization or consolidation of the
Seller with or into any other Person.  The Seller will at all times maintain
itself as a limited liability company in good standing under the laws of its
jurisdiction of organization, and pay all applicable taxes, fees or other
expenses to and make any applicable filings with or provide any applicable
notices to any applicable Governmental Authority in order to so maintain
itself.  Neither the Seller nor ImmunoGen or any manager of the Seller shall
amend or alter the Contribution Agreement or the Seller Organizational
Documents, agree to dissolve the Seller or otherwise windup its affairs or allow
or take any action for the Seller to become subject to any Bankruptcy Event. 
The Seller shall not fail to correct any known misunderstanding regarding the
separate identity of the Seller and shall maintain its accounts, books and
records separate from any other Person (including ImmunoGen) and will not
commingle any funds with any other Person (including ImmunoGen), except to the
extent set forth herein with respect to amounts deposited in the Deposit
Account.

 

Section 5.10                            Offsets.

 

The Selling Parties shall, and shall cause each of their respective Affiliates
to, include in any future agreements with Genentech or any of its Affiliates an
express prohibition against any Set-off by Genentech based on any overpayment
to, or any amount due from, Genentech or its Affiliates under such agreement
against the Royalties or any part thereof, and the Selling Parties shall not,
and shall cause each of their respective Affiliates not to, amend any existing
agreement with Genentech or any of its Affiliates to provide for any Set-off by
Genentech based on any overpayment to, or any amount due from, Genentech or its
Affiliates under any such agreement against the Royalties or any part thereof.

 

Section 5.11                            Interest.

 

If a payment under this Agreement (which, for purposes of clarity, shall not
include any amount payable by Genentech under the License Agreement) is not made
within [***] Business Days following the date on which such payment is due, such
outstanding payment shall accrue interest (from (and including) such [***]
Business Day to (but excluding) the date upon which full payment is made) at the
annual rate equal to [***] plus [***] on such [***] Business Day and calculated
on the basis of a 365- or 366-day year, as applicable, for the number of days in
the accrual period.  Payment of accrued interest will accompany payment of the
outstanding payment.  “[***]” means the [***] as reported in [***], on such
[***] Business Day.

 

Section 5.12                            Grant of Rights.

 

Neither ImmunoGen nor Seller shall grant any right to any Person or enter into
any agreement with any Person, and ImmunoGen shall not sell, transfer, convey or
assign all or any portion of the Reversionary Interest to any Person, where such
grant, agreement, sale, transfer,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

conveyance or assignment or the terms thereof would contravene or conflict with
the terms of any of the Transaction Documents or the rights of Purchaser
thereunder.

 

Section 5.13                            [***].

 

Neither of the Selling Parties shall enter into any transaction or series of
transactions with [***] or its Affiliates whereby [***] together with its
Affiliates (a) acquires [***] or more of the voting or equity interests of
either Selling Party or otherwise acquires control of either Selling Party, in
each case whether by merger, consolidation, equity issuance or purchase,
reorganization, combination or otherwise, (b) acquires all or substantially all
of the assets of either Selling Party or all or substantially all of the assets
relating to the Product, or (c) has assigned to any of them [***] or any of
either Selling Party’s rights or obligations thereunder, unless in each such
case [***] agrees to assume all of the Selling Parties’ obligations under the
Transaction Documents on terms reasonably satisfactory to the Purchaser, and
agrees that it shall continue to comply with all of [***] obligations under
[***] notwithstanding the consummation of such transaction or transactions.

 

Section 5.14                            Purchase Price.  Purchaser shall have
the Purchase Price available for delivery to Seller pursuant to
Section 6.03(e) on or before April 3, 2015.

 

ARTICLE VI
THE CLOSING; CONDITIONS TO CLOSING

 

Section 6.01                            Closing.

 

Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
closing of this Agreement (the “Closing”) shall take place at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 3rd Avenue, New York,
New York 10017, on the Closing Date.

 

Section 6.02                            Conditions Applicable to the Purchaser
in Closing.

 

The obligations of the Purchaser to effect the Closing, including the
requirement to pay the Purchase Price pursuant to Section 2.03, shall be subject
to the satisfaction of each of the following conditions, as of the Closing Date,
any of which may be waived by the Purchaser in its sole discretion:

 

(a)                                 Officer’s Certificate.  The Purchaser shall
have received a certificate of the Chief Executive Officer of each Selling Party
on the date of this Agreement and dated the date of this Agreement to the effect
that (i) the representations and warranties of each Selling Party set forth in
any Transaction Documents executed on the date of this Agreement were true,
correct and complete in all material respects (except for representations and
warranties that were already qualified as to materiality, including by being
subject to a Material Adverse Effect qualifier, in which case such
representations and warranties were true, correct and complete in all respects),
as of the date of this Agreement, (ii) as of the date of this Agreement, there
had not occurred or was continuing any event or circumstance described in the
definition of a Material Adverse Effect or any event or circumstance that could
reasonably be expected to result in a Material

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Adverse Effect and (iii) as of the date of this Agreement, no action, suit,
litigation, proceeding or investigation had been instituted or was pending
(A) challenging or seeking to make illegal, to delay or otherwise directly or
indirectly to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking to obtain damages in connection with
the transactions contemplated by this Agreement, or (B) seeking to restrain or
prohibit the Purchaser’s acquisition or future receipt of the Purchased
Interest.

 

(b)                                 Bill of Sale.  A Bill of Sale substantially
in the form set forth in Exhibit A shall have been executed and delivered by
Seller to the Purchaser, and the Purchaser shall have received the same.

 

(c)                                  Deposit Agreement.  The Deposit Agreement
shall have been duly executed and delivered by all parties thereto and shall be
substantially in the form of Exhibit C.

 

(d)                                 Legal Opinion. The Purchaser shall have
received the opinions of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
counsel to the Selling Parties, in form and substance satisfactory to the
Purchaser and its counsel.

 

(e)                                  Corporate Documents of Selling Parties. 
The Purchaser shall have received certificates of an executive officer of each
Selling Party (the statements made in which shall be true and correct on and as
of the Closing Date):  (i) attaching copies, certified by such officer as true
and complete, of resolutions of the board of directors or board of managers, as
applicable, of each Selling Party authorizing and approving the execution,
delivery and performance by such Selling Party of the Transaction Documents and
the transactions contemplated herein and therein; (ii) setting forth the
incumbency of the officer or officers of such Selling Party who have executed
and delivered the Transaction Documents including therein a signature specimen
of each officer or officers; and (iii) attaching copies, certified by such
officer as true and complete, of a certificate of the appropriate Governmental
Authority of each Selling Party’s jurisdiction of incorporation, stating that
such Selling Party is in good standing under the laws of such jurisdiction.

 

(f)                                   Contribution Documents.  The Purchaser
shall have received evidence, in form and substance reasonably satisfactory to
the Purchaser, of the consummation of the Contribution as of the date of this
Agreement, including delivery of the Contribution Agreement executed by each
Selling Party.

 

Section 6.03                            Conditions Applicable to Selling Parties
in Closing.

 

The obligations of the Selling Parties to effect the Closing shall be subject to
the satisfaction of each of the following conditions, any of which may be waived
by the Selling Parties in their sole discretion:

 

(a)                                 Accuracy of Representations and Warranties. 
The representations and warranties of the Purchaser set forth in this Agreement
shall be true, correct and complete as of the Closing Date in all material
respects (except for representations and warranties that are already qualified

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

as to materiality, including by being subject to a Material Adverse Effect
qualifier, in which case such representations and warranties shall be true,
correct and complete in all respects).

 

(b)                                 Litigation.  No action, suit, litigation,
proceeding or investigation shall have been instituted or be pending
(i) challenging or seeking to make illegal, to delay or otherwise directly or
indirectly to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking to obtain damages in connection with
the transactions contemplated by this Agreement, or (ii) seeking to restrain or
prohibit the Purchaser’s acquisition of the Purchased Interest.

 

(c)                                  Officer’s Certificate.  The Selling Parties
shall have received at the Closing a certificate of an authorized representative
of the Purchaser certifying that the conditions set forth in Sections 6.03(a),
(b) and (d) have been satisfied in all respects as of the Closing Date.

 

(d)                                 Covenants.  The Purchaser shall have
complied in all material respects with the covenants set forth in the
Transaction Documents.

 

(e)                                  Purchase Price.  The Selling Parties shall
have received payment of the Purchase Price in accordance with Section 2.03.

 

ARTICLE VII
EXPIRATION; NO-SHOP; TERMINATION

 

Section 7.01                            Expiration Date.

 

This Agreement shall terminate on the date when all of the Purchaser’s rights to
receive any payments in respect of the Purchased Interest shall have expired or
been satisfied.

 

Section 7.02                            Effect of Expiration.

 

In the event of the expiration of this Agreement pursuant to Section 7.01, this
Agreement shall forthwith become void and have no effect without any liability
on the part of any party hereto or its Affiliates, directors, officers,
partners, stockholders, managers or members other than the provisions of this
Section 7.02 and Sections 5.01(b) (with respect to books of account and records
necessary to enable the Purchaser to receive the full benefit of its rights
under Section 5.07), 5.02, 5.07, 5.11, 8.01 and 8.05 hereof, which shall survive
any termination as set forth in Section 8.01.  Nothing contained in this
Section 7.02 shall relieve any party from liability for any breach of this
Agreement occurring prior to such expiration.

 

Section 7.03                            No-Shop.  From the date of this
Agreement to the earlier of the Closing Date or the termination of this
Agreement pursuant to Section 7.04, the Selling Parties will not, and will not
permit any of the officers, directors, employees, Affiliates, attorneys,
advisors, accountants, agents and representatives of the Selling Parties or
their Affiliates (collectively, the “Selling Party Representatives”), to,
directly or indirectly:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)                                 solicit or encourage the initiation or
submission of any expression of interest, inquiry, proposal, bid or offer from
any Person relating to a potential acquisition of any portion of the Purchased
Interest;

 

(b)                                 participate in any discussions or
negotiations or enter into any agreement with, or provide any non-public
information to, any Person relating to or in connection with a potential
acquisition of any portion of the Purchased Interest; or

 

(c)                                  entertain, consider or accept any proposal
or offer from any Person relating to a potential acquisition of any portion of
the Purchased Interest.

 

The Selling Parties shall, and shall cause each of their Representatives to,
immediately discontinue any ongoing discussions or negotiations relating to the
potential acquisition of any portion of the Purchased Interest (other than with
the Purchaser).

 

Section 7.04                            Termination.  This Agreement may be
terminated at any time prior to the Closing by the Selling Parties by written
notice to Purchaser if any of the conditions set forth in Section 6.03, subject
to the satisfaction of the conditions in Section 6.02, shall not have been
fulfilled on or before April 3, 2015.  In the event of any termination of this
Agreement pursuant to this Section 7.04, this Agreement shall forthwith become
void and have no effect without any liability on the part of any party hereto or
its Affiliates, directors, officers, partners, stockholders, managers or
members.  Nothing contained in this Section 7.04 shall relieve any party from
liability for any breach of this Agreement occurring prior to such termination. 
With respect to any claim made following any termination of this Agreement
pursuant to this Section 7.04 relating to breach of any representation or
warranty, no claim may be made after the expiration of the survival period
applicable to such representation or warranty; provided that any written claim
for breach thereof made prior to such expiration date and delivered to the party
against whom the claim is made shall survive thereafter with respect to such
claim.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01                            Survival.

 

All representations and warranties made herein and in any other Transaction
Document or any closing certificates delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
continue to survive until the first anniversary of the Closing Date (or until
the first anniversary of the date of this Agreement, in the event this Agreement
is terminated pursuant to Section 7.04), other than the representations and
warranties set forth in Sections 3.04(a) (second sentence and last sentence),
3.13(a), 3.13(b) (first sentence) and 3.13(d) (first sentence), which shall
survive for the term of this Agreement (unless this Agreement is terminated
pursuant to Section 7.04, in which case such representations and warranties
shall survive indefinitely).  Notwithstanding anything in this Agreement or
implied by law to the contrary, unless this Agreement is terminated pursuant to
Section 7.04, in which case the only covenants and agreements contained in this
Agreement that shall survive are

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

those in Section 7.04 and Section 8.01, which shall survive indefinitely,
(i) all of the covenants and agreements contained in this Agreement shall
survive following the execution and delivery of this Agreement and the Closing
until the expiration of this Agreement and (ii) the covenants and agreements
contained in Sections 5.01(b) (with respect to books of account and records
necessary to enable the Purchaser to receive the full benefit of its rights
under Section 5.07), 5.02, 5.07, 5.11, 8.01 and 8.05 shall survive indefinitely
following the execution and delivery of this Agreement and the Closing and the
expiration of this Agreement.

 

Section 8.02                            Specific Performance.

 

Each of the parties hereto acknowledges that the other parties will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents.  In such event, each of the parties agrees that
the other parties shall have the right, in addition to any other rights they may
have (whether at law or in equity), to specific performance of this Agreement.

 

Section 8.03                            Notices.

 

All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing and delivered personally, by hand, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, or by email
(provided any notice given by email shall also be given by another method of
delivery permitted by this Section 8.03), in each case addressed:

 

If to the Purchaser, as set forth in Schedule 8.03 of the Disclosure Schedules.

 

If to the Seller Parties:

 

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attention: Chief Financial Officer

Email: [***]

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 3rd Avenue

New York, New York 10017

Attention: Richard G. Gervase Jr., Esq.

Email: [***]

 

or to such other address or addresses as the Purchaser or ImmunoGen may from
time to time designate by notice as provided herein, except that notices of
changes of address shall be effective only upon receipt.  All such notices,
consents, waivers and communications shall:  (a) when posted by certified or
registered mail, postage prepaid, return receipt requested, be

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

effective three (3) Business Days after dispatch, unless such communication is
sent trans-Atlantic, in which case they shall be deemed effective five
(5) Business Days after dispatch, (b) when delivered by a recognized overnight
courier or in person, be effective upon receipt when hand delivered or (c) on
the date sent by e-mail if sent during normal business hours of the recipient,
and on the next Business Day if sent after normal business hours of the
recipient, and followed by a transmission pursuant to another method of delivery
permitted by this Section 8.03.

 

Section 8.04                            Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and, subject to this Section 8.04 and the other provisions
of this Agreement (including Sections 5.12 and 5.13), their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be sold, transferred, conveyed or
assigned, in whole or in part, by operation of law or otherwise, by ImmunoGen,
the Seller or the Purchaser without the prior written consent of the other
parties, except that, subject to this Section 8.04 and the other provisions of
this Agreement (including Sections 5.12 and 5.13):

 

(a)                             The Seller may, without the consent of the
Purchaser, sell, transfer, convey or assign all or any portion of the
Reversionary Interest to any Person except where such sale, transfer, conveyance
or assignment or the terms thereof would contravene or conflict with the terms
of any of the Transaction Documents or the rights of Purchaser thereunder;

 

(b)                                 ImmunoGen may, without the consent of the
Purchaser, and shall sell, transfer, convey or assign its rights and obligations
under the Transaction Documents, in whole but not in part, to any Person,
(i) with which ImmunoGen may merge or consolidate or to which ImmunoGen may sell
all or substantially all of its assets or all or substantially all of its assets
related to the Product and (ii) to which ImmunoGen assigns the License Agreement
in accordance with its terms;

 

(c)                                  The Purchaser may sell, transfer, convey or
assign any of its obligations and rights under the Transaction Documents,
without restriction and without the consent of the Selling Parties, to any
Affiliate, partner or member of the Purchaser, provided that the Selling Parties
shall be under no obligation to reaffirm any representations, warranties or
covenants made in this Agreement or any of the other Transaction Documents or
take any other action in connection with any such sale, transfer, conveyance or
assignment by the Purchaser; and

 

(d)                             The Purchaser may sell, transfer, convey or
assign any of its obligations and rights under the Transaction Documents,
without restriction and without the consent of the Selling Parties, to any
purchaser, transferee or assignee of all or any portion of the Purchased
Interest, including the right to receive any Confidential Information of
ImmunoGen or the Seller or any Other Genentech Confidential Information to the
extent such information could be disclosed to such purchaser, transferee or
assignee in accordance with Section 5.02(b)(ii) but specifically excluding the
right to receive any Primary Genentech Confidential Information.  The

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

parties acknowledge and agree that, in the event that, in accordance with
Section 5.02(f), Genentech consents to the Purchaser providing the Primary
Genentech Confidential Information to any purchaser, transferee or assignee of
all or any portion of the Purchased Interest, the Purchaser may sell, transfer,
convey or assign its right to receive all or any portion of such Primary
Genentech Confidential Information without the consent of the Selling Parties,
regardless of any provision to the contrary in this Agreement or the
Confidentiality Agreement to the extent permitted by the consent received from
Genentech pursuant to Section 5.02(f).  Notwithstanding anything herein to the
contrary, Purchaser shall not be permitted to sell, transfer, convey or assign
any of its obligations and rights under the Transaction Documents to any
competitor of ImmunoGen; provided, however, that the Selling Parties and the
Purchaser acknowledge and agree that Genentech (including its Affiliates),
financial institutions, lenders, private equity firms, investment companies and
funds and other Persons not principally engaged in the business of developing
human therapeutics shall not be considered competitors for the purposes hereof. 
Furthermore, any transferee or assignee shall be subject to the provisions of
Section 8.07 in the same manner as the applicable transferor or assignor
(including with respect to the obligation to provide any applicable tax forms).

 

Any permitted sale, transfer, conveyance or assignment under this Section 8.04
shall only be effective upon the written notification by the applicable party to
the other parties hereto of such sale, transfer, conveyance or assignment.

 

Section 8.05                            Indemnification.

 

(a)                                 Each Selling Party, on a joint and several
basis, hereby agrees to indemnify and hold the Purchaser and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each a “Purchaser Indemnified Party”) harmless from and
against any and all Losses incurred or suffered by any Purchaser Indemnified
Party arising out of any breach of any representation, warranty or certification
made by a Selling Party in any of the Transaction Documents (as modified by the
Disclosure Schedules) or certificates given by a Selling Party in writing
pursuant hereto or thereto or any breach of or default under any covenant or
agreement by a Selling Party pursuant to any Transaction Document, to the extent
any such Losses are not subject to indemnification by the Purchaser hereunder;
provided, however, that the foregoing shall exclude any indemnification to any
Purchaser Indemnified Party (i) that results from the bad faith, gross
negligence or willful misconduct of such Purchaser Indemnified Party, or (ii) to
the extent resulting from acts or omissions of the Seller or any of its
Affiliates based upon the written instructions from any Purchaser Indemnified
Party.

 

(b)                                 The Purchaser hereby agrees to indemnify and
hold each Selling Party, their Affiliates and any of their respective partners,
directors, managers, officers, employees and agents (each a “Seller Indemnified
Party”) harmless from and against any and all Losses incurred or suffered by a
Seller Indemnified Party arising out of any breach of any representation,
warranty or certification made by the Purchaser in any of the Transaction
Documents or certificates given by the Purchaser in writing pursuant hereto or
thereto or any breach of or default under any covenant or agreement by the
Purchaser pursuant to any Transaction Document, to the extent any such Losses
are not subject to indemnification by a Selling Party

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

hereunder; provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party (i) that results from the bad
faith, gross negligence or willful misconduct of such Seller Indemnified Party,
or (ii) to the extent resulting from acts or omissions of the Purchaser or any
of its Affiliates based upon the written instructions from any Seller
Indemnified Party.

 

(c)                                  If any claim, demand, action or proceeding
(including any investigation by any Governmental Authority) shall be brought or
alleged against an indemnified party in respect of which indemnity is to be
sought against an indemnifying party pursuant to the preceding paragraphs, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such claim, demand, action or proceeding, notify the indemnifying party in
writing of the commencement of such claim, demand, action or proceeding,
enclosing a copy of all papers served, if any; provided, however, that the
failure to promptly provide such notice shall not affect the indemnification
provided for under this Section 8.05 except to the extent that the indemnifying
party has been actually prejudiced as a result of such failure.  In case any
such claim, demand, action or proceeding is brought against an indemnified party
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, to assume and control the defense thereof at its own expense,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8.05 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, except in the event that
(i) the indemnifying party is not diligently defending such claim, demand,
action or proceeding or (ii) the indemnifying party and the indemnified party
have conflicting interests or different defenses available with respect to such
claim, demand, action or proceeding (as determined in the opinion of counsel to
the indemnified party), in each of such cases the indemnified party may hire its
own separate counsel (provided that such counsel is not reasonably objected to
by the indemnifying party) with respect to such claim, demand, action or
proceeding and the reasonable fees and expenses of such counsel shall be
considered Losses for purposes of this Agreement.  With respect to any such
claim, demand, action or proceeding for which the indemnifying party has assumed
and is controlling the defense thereof, an indemnified party shall have the
right to retain its own counsel, but the reasonable fees and expenses of such
counsel shall be at the expense of such indemnified party (subject to the
immediately preceding sentence).  The indemnifying party shall be liable for the
reasonable fees and expenses of counsel employed by the indemnified party in the
defense of any such claim, demand, action or proceeding (which shall be
considered Losses for purposes of this Agreement) for any period during which
the indemnifying party has not assumed the defense of, or is not diligently
defending, such claim, demand, action or proceeding.  It is agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties.  The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent (such consent not to be unreasonably withheld or delayed), but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

party from and against any Losses by reason of such settlement or judgment.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened claim, action, demand
or proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless in connection with such settlement the indemnifying party agrees to pay
the full amount of the liability (if any) (including all Losses of the
indemnified party) in connection with such claim, action, demand or proceeding
and such settlement does not involve any non-monetary remedies against the
indemnified party and releases the indemnified party completely and
unconditionally in connection with such claim, action, demand or proceeding. 
The parties shall cooperate in the defense or prosecution of any such claim,
action, demand or proceeding, with such cooperation to include (i) the retention
of and the provision to the indemnifying party of records and information that
are reasonably relevant to such claim, action, demand or proceeding, (ii) the
making available of employees on a mutually convenient basis for providing
additional information and explanation of any material provided hereunder, and
(iii) the party that is controlling the defense of such claim, action, demand or
proceeding keeping the other parties generally advised of its status and the
defense thereof and considering in good faith recommendations of the
non-controlling parties with respect thereto.

 

(d)                                 No claim for indemnification hereunder for
breach of any representations or warranties contained in any Transaction
Document or certificates given by any party in writing pursuant hereto or
thereto may be made after the expiration of the survival period applicable to
such representation or warranty; provided that any written claim for breach
thereof made prior to such expiration date and delivered to the party against
whom such indemnification is sought shall survive thereafter with respect to
such claim.

 

(e)                                  Following the Closing Date, the
indemnification afforded by this Section 8.05 shall be the sole and exclusive
remedy for any and all Losses sustained or incurred by a party hereto in
connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation, warranty or
certification made by a party hereto in any of the Transaction Documents or
certificates given by a party in writing pursuant hereto or thereto or any
breach of or default under any covenant or agreement by a party pursuant to any
Transaction Document, except that any Losses based upon fraud, knowing and
intentional breach of covenant or willful misconduct shall not be limited by the
provisions of this Section 8.05 (including, for the avoidance of doubt,
Section 8.01 and the immediately following sentence), and each of Purchaser and
the Selling Parties accordingly preserves all remedies available with respect to
any such Losses based thereon under applicable law.  Except as provided in the
immediately preceding sentence, the total aggregate amount of liability (i) of
the Selling Parties under this Section 8.05 for Losses shall not exceed the
Purchase Price less the amount of Royalties actually received by the Purchaser
in respect of the Purchased Interest and (ii) of the Purchaser under this
Section 8.05 for Losses shall not exceed the Purchase Price less the amount of
Royalties actually received by the Purchaser in respect of the Purchased
Interest.  Notwithstanding anything herein to the contrary, except in the case
of any claim, demand, action or proceeding (including any investigation by any
Governmental Authority) brought or alleged against an indemnified party in
respect of which indemnity is to be sought hereunder, in no event shall Losses
include any consequential, lost profits or punitive damages (for clarity, the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

exclusion of lost profits and consequential damages from being considered
“Losses” shall not operate to exclude any Royalties from being considered
“Losses” hereunder).  Notwithstanding the foregoing, in the event of any breach
or failure in performance of any covenant or agreement contained in any
Transaction Document, the non-breaching party shall be entitled to seek specific
performance, injunctive or other equitable relief.  For clarity, neither party
shall have any right to terminate this Agreement or any other Transaction
Document as a result of any breach by the other party hereof or thereof, but
instead shall have the right, following Closing, to seek indemnification under
this Section 8.05 and such specific performance, injunctive or other equitable
relief or such other remedies as expressly reserved by the first sentence of
this Section 8.05(e).

 

(f)                                   Any indemnification payments pursuant to
this Section 8.05 will be treated by the parties as an adjustment to the
Purchase Price for all tax purposes.

 

Section 8.06                            Independent Nature of Relationship.

 

(a)                                 The relationship between the Seller and
ImmunoGen, on the one hand, and the Purchaser is solely that of sellers and
purchaser, and neither the Purchaser nor any Selling Party has any fiduciary or
other special relationship with the other or any of their respective
Affiliates.  Nothing contained herein or in any other Transaction Document shall
be deemed to constitute the Selling Parties and the Purchaser as a partnership,
an association, a joint venture or other kind of entity or legal form.

 

(b)                                 No officer or employee of the Purchaser will
be located at the premises of a Selling Party or any of their Affiliates.

 

(c)                                  The Selling Parties and/or any of their
Affiliates shall not at any time obligate the Purchaser, or impose on the
Purchaser any obligation, in any manner or respect other than as set forth in
the Transaction Documents or as otherwise agreed to by the Purchaser.

 

Section 8.07                            Tax.

 

(a)                                 For United States federal, state and local
tax purposes, the Selling Parties and the Purchaser shall treat the transactions
contemplated by the Transaction Documents as a sale for United States tax
purposes.  The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 8.07(a) on any tax return or in
any audit or other administrative or judicial proceeding unless (i) the other
parties to this Agreement have consented in writing to such actions, which
consent shall not be unreasonably withheld or delayed, or (ii) the party that
contemplates taking such an inconsistent position has been advised by nationally
recognized counsel or tax advisors in writing that it is more likely than not
that there is no “reasonable basis” (within the meaning of Treasury Regulation
Section 1.6662-3(b)(3)) for the position specified in this Section 8.07(a). 
Consistent with the foregoing, the Selling Parties and the Purchaser agree that
for United States federal, state and local tax purposes, amounts received
pursuant to the License Agreement into the Joint Concentration Account (less any
amounts debited from the Joint Concentration Account in accordance with

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Section 5.05(b) (to pay any fees, expenses or charges of the Depositary Bank or
for reimbursement of any costs or expenses incurred by the Selling Parties in
taking any of the actions described in Sections 5.06(c), 5.06(f), or 5.06(g))
shall be reported by them as royalties.

 

(b)                                 To the extent any amount of tax is withheld
at source from a payment made pursuant to the License Agreement or pursuant to
the Deposit Agreement, such withheld amount shall for all purposes of this
Agreement be treated as paid to the party with respect to whom such withholding
was made, or, if no such party exists, then to the Seller and the Purchaser on a
pro rata basis in accordance with each party’s underlying ownership interest in
each such payment (taking into account any amounts withheld); e.g., with respect
to the Purchaser, amounts so withheld shall be attributed to the Purchaser, and
deemed paid to the Purchaser, in accordance with the Purchased Interest, and
conversely, with respect to the Selling Parties, amounts so withheld shall be
attributed to the Selling Parties, and deemed paid to the Selling Parties, in
accordance with the Reversionary Interest.  Any amounts withheld at source as
described in this Section 8.07(b) attributable to the Purchaser shall be
credited for the account of the Purchaser, and any amounts withheld at source as
described in this Section 8.07(b) attributable to the Selling Parties shall be
credited for the account of the Selling Parties.  If there is an inquiry by any
Governmental Authority of the Purchaser related to withholding taxes described
in this Section 8.07(b), the Selling Parties shall cooperate with the Purchaser
in responding to such inquiry in a reasonable manner consistent with this
Section 8.07(b).  In addition, the Selling Parties shall provide the Purchaser
with the benefits that are afforded to ImmunoGen pursuant to Section 4.5(c) of
the License Agreement as if Purchaser were a party to such License Agreement. 
Neither party shall have any obligation to gross-up or otherwise pay the other
party any amounts with respect to source withholding.  The parties agree to
provide the Depositary Bank or any other party that is a withholding agent for
tax purposes any requested documentation necessary to establish an exemption
from or reduction of applicable withholding taxes with respect to payments under
the License Agreement or the Deposit Agreement; and in the event the failure to
provide such documentation results in the imposition of withholding, then such
withholding shall be attributed to the party responsible for such failure for
purposes of this Section 8.7(b). All amounts withheld at source as described
herein shall for all purposes of this Agreement be deemed to have been received
by the party to which they are attributed as provided above.

 

Section 8.08                            Entire Agreement.

 

This Agreement, together with the Exhibits and Disclosure Schedules hereto
(which are incorporated herein by reference), the other Transaction Documents,
and, subject to Section 5.02(g), the Confidentiality Agreement by and between
ImmunoGen and an Affiliate of Purchaser, dated as of January 26, 2015 and
amended as of February 10, 2015 (the “Confidentiality Agreement”) constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings and negotiations, both
written and oral, between the parties with respect to the subject matter of this
Agreement.  No representation, inducement, promise, understanding, condition or
warranty not set forth herein (or in the Exhibits, Disclosure Schedules or other
Transaction Documents) has been made or relied upon by either party hereto. 
None of this Agreement, nor any provision hereof, other

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

than Section 8.05, is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

Section 8.09                            Governing Law; Jurisdiction; Service of
Process.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to the principles
of conflicts of law thereof.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States or the courts of the State
of New York in each case located in the city of New York and County of New York,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party’s address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  Each of the Selling Parties and the Purchaser irrevocably and
unconditionally waives any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waives and agrees not to plead
or claim in any such court that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

Section 8.10                            Severability.

 

If any provision of this Agreement is held to be invalid, illegal or
unenforceable under applicable law in any jurisdiction, such provision shall be
excluded from this Agreement and the Selling Parties and the Purchaser shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Selling Parties and the
Purchaser and all other provisions of this Agreement shall remain in full force
and effect in such jurisdiction and shall be liberally construed in order to
carry out the intentions of the Selling Parties and the Purchaser as nearly as
may be possible.  Such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of such provision in any other
jurisdiction.

 

Section 8.11                            Counterparts; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  Any counterpart may be executed by electronic signature and such
electronic signature shall be deemed an original.

 

Section 8.12                            Amendments; No Waivers.

 

(a)                                 This Agreement or any term or provision
hereof may not be amended, changed or modified except with the written consent
of the parties hereto.  No waiver of any right hereunder shall be effective
unless such waiver is signed in writing by the party against whom such waiver is
sought to be enforced.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 8.13                            Interpretation.

 

When a reference is made in this Agreement to an Articles, Sections, Disclosure
Schedules or Exhibits, such reference shall be to an Article, Section,
Disclosure Schedule or Exhibit to this Agreement unless otherwise indicated. 
The words “include,” “includes,” and “including” when used herein shall be
deemed in each case to be followed by the word “without limitation” and shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it.  The Disclosure Schedules
and Exhibits referred to herein shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.

 

[Signature page follows]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

/s/ David B. Johnston

 

Name:

David B. Johnston

 

Title:

Chief Financial Officer

 

 

 

 

 

HURRICANE, LLC

 

 

 

 

 

By:

/s/ David B. Johnston

 

Name:

David B. Johnston

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

IMMUNITY ROYALTY HOLDINGS, L.P.

 

 

 

 

 

By:

/s/ Jennifer Mello

 

Name:

Jennifer Mello

 

Title:

Vice Presdent

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------